 



EXHIBIT 10.1
Conformed Copy
AGREEMENT AND PLAN OF MERGER
by and among
EMEDICINE.COM, INC.,
WEBMD HEALTH CORP.,
ME OMAHA, INC.,
AND
LILIAN SHACKELFORD MURRAY, AS STOCKHOLDERS’ REPRESENTATIVE
Dated as of January 17, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE I   CERTAIN DEFINITIONS     1  
 
               
 
  Section 1.1   Defined Terms     1  
 
                ARTICLE II   THE MERGER     12  
 
               
 
  Section 2.1   The Merger     12  
 
  Section 2.2   Outstanding Shares     12  
 
  Section 2.3   Certificate of Merger     12  
 
  Section 2.4   Certificate of Incorporation     13  
 
  Section 2.5   By-laws     13  
 
  Section 2.6   Officers     13  
 
  Section 2.7   Directors     13  
 
  Section 2.8   Conversion of Shares     13  
 
  Section 2.9   Escrow     14  
 
  Section 2.10   Exchange of Certificates     15  
 
  Section 2.11   Dissenting Shares     17  
 
  Section 2.12   Options and Warrants     17  
 
  Section 2.13   Withholding Taxes     17  
 
  Section 2.14   FIRPTA     18  
 
  Section 2.15   280G     18  
 
  Section 2.16   Net Working Capital     18  
 
                ARTICLE III   CLOSING     19  
 
               
 
  Section 3.1   Closing     19  
 
  Section 3.2   Closing Deliveries     19  
 
                ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    
21  
 
               
 
  Section 4.1   Due Organization     21  
 
  Section 4.2   Authorization; Validity     22  
 
  Section 4.3   No Conflicts     22  
 
  Section 4.4   Capitalization     23  
 
  Section 4.5   Subsidiaries     23  
 
  Section 4.6   Complete Copies of Materials     23  
 
  Section 4.7   Financial Statements     24  
 
  Section 4.8   Liabilities and Obligations     25  
 
  Section 4.9   Accounts and Notes Receivable     25  
 
  Section 4.10   Material Permits     25  
 
  Section 4.11   Environmental Matters     26  
 
  Section 4.12   Assets     26  
 
  Section 4.13   Real Property     27  
 
  Section 4.14   Leases     27  
 
  Section 4.15   Significant Customers and Suppliers     28  
 
                i


 



--------------------------------------------------------------------------------



 



                              Page
 
               
 
  Section 4.16   Material Contracts and Commitments     28  
 
  Section 4.17   Governmental Consents     30  
 
  Section 4.18   Insurance     30  
 
  Section 4.19   Labor Matters     31  
 
  Section 4.20   Employee Benefit Plans     32  
 
  Section 4.21   Compliance with Law     35  
 
  Section 4.22   Litigation     35  
 
  Section 4.23   Intellectual Property     35  
 
  Section 4.24   Books and Records     39  
 
  Section 4.25   Taxes     39  
 
  Section 4.26   Absence of Changes     42  
 
  Section 4.27   Bank Accounts; Powers of Attorney     43  
 
  Section 4.28   Unlawful Payments     43  
 
  Section 4.29   HIPAA     44  
 
  Section 4.30   Compliance with Healthcare Laws and Regulations     44  
 
  Section 4.31   Brokers and Agents     45  
 
  Section 4.32   Site Content     45  
 
  Section 4.33   Disclaimer of Warranties     46  
 
                ARTICLE V   REPRESENTATIONS AND WARRANTIES OF PARENT AND NEWCO  
  47  
 
               
 
  Section 5.1   Due Organization     47  
 
  Section 5.2   Authorization; Validity     47  
 
  Section 5.3   No Conflicts     48  
 
  Section 5.4   Parent and Newco Board     48  
 
  Section 5.5   Stockholder Approval     48  
 
  Section 5.6   Ownership of Newco; No Prior Activities     48  
 
  Section 5.7   Financing     48  
 
  Section 5.8   Brokers and Agents     48  
 
                ARTICLE VI   COVENANTS     49  
 
               
 
  Section 6.1   Written Consents of the Company Stockholders     49  
 
  Section 6.2   Access and Information     49  
 
  Section 6.3   [RESERVED]     49  
 
  Section 6.4   Further Assurances     49  
 
  Section 6.5   Public Announcements     50  
 
  Section 6.6   [RESERVED]     50  
 
  Section 6.7   Indemnification of Directors and Officers     50  
 
  Section 6.8   Newco     50  
 
  Section 6.9   Termination of Certain Agreements     50  
 
  Section 6.10   Certain Tax Matters     51  
 
  Section 6.11   Employee Benefits     51  
 
  Section 6.12   Equity Pool     51  
 
                ii


 



--------------------------------------------------------------------------------



 



                              Page
 
                ARTICLE VII   [RESERVED]     52  
 
                ARTICLE VIII   INDEMNIFICATION     52  
 
               
 
  Section 8.1   General Indemnification by the Company Securityholders     52  
 
  Section 8.2   General Indemnification by Parent and the Surviving Corporation
    53  
 
  Section 8.3   Indemnification Net of Recovery     53  
 
  Section 8.4   Limitation and Survival of Indemnification Obligations     54  
 
  Section 8.5   Survival and Expiration of Representations and Warranties     55
 
 
  Section 8.6   Indemnification Procedures     56  
 
  Section 8.7   Exclusive Remedy     61  
 
  Section 8.8   No Claim Against the Company     61  
 
  Section 8.9   Apportionment     61  
 
                ARTICLE IX   TERMINATION     62  
 
               
 
  Section 9.1   Termination     62  
 
  Section 9.2   Effect of Termination     62  
 
                ARTICLE X   REPRESENTATIVE OF THE COMPANY SECURITYHOLDERS     62
 
 
               
 
  Section 10.1   Authorization of Representative     62  
 
                ARTICLE XI   GENERAL     65  
 
               
 
  Section 11.1   Successors and Assigns     65  
 
  Section 11.2   Entire Agreement     65  
 
  Section 11.3   Counterparts     65  
 
  Section 11.4   Expenses and Fees     65  
 
  Section 11.5   Specific Performance; Remedies     66  
 
  Section 11.6   Notices     66  
 
  Section 11.7   Governing Law and Forum     67  
 
  Section 11.8   Severability     67  
 
  Section 11.9   Absence of Third Party Beneficiary Rights     68  
 
  Section 11.10   Mutual Drafting     68  
 
  Section 11.11   Further Representations     68  
 
  Section 11.12   Amendment; Waiver     68  
 
  Section 11.13   Definition of Affiliate     68  
 
  Section 11.14   Usage     68  
 
                iii


 



--------------------------------------------------------------------------------



 



      Schedules:    
 
   
4.1
  Authorized Jurisdictions
4.3
  Conflicts
4.4(a)
  Capitalization
4.7(a)
  Financial Statements
4.7(d)
  Traffic
4.9
  Revenue-Sharing Arrangements
4.10
  Material Permits
4.12
  Assets
4.14(a)
  Leases
4.14(c)
  Rental Payments
4.15(a)
  Significant Customers and Suppliers
4.15(b)
  Claims
4.15(c)
  Customer Disputes
4.15(d)
  Performance Obligations
4.16(a)
  Material Contracts
4.16(b)
  Related Party Contracts
4.16(c)
  Third Party Consents
4.17
  Governmental Consents
4.18(a)
  Insurance
4.18(b)
  Insurance Claims
4.19(a)
  Severance Payments
4.19(c)
  Employee Confidentiality Agreements
4.19(e)
  Employee Compensation
4.19(h)
  Citizenship
4.20(a)
  Employee Benefit Plans
4.20(e)
  Effect of Transaction on Benefit Plans
4.21
  Compliance with Law
4.22
  Litigation
4.23(a)
  Intellectual Property Registrations
4.23(c)
  Company Owned Intellectual Property
4.23(e)
  Infringement by Company
4.23(f)
  Infringement by Third Parties
4.23(g)
  Licenses-out
4.23(h)
  Company Licensed Intellectual Property
4.23(i)
  Company Source Code
4.23(k)
  Open Source Materials
4.23(l)
  Joint Owners of Company Owned Intellectual Property
4.23(m)
  Customer Offerings
4.23(o)
  Registered Physicians
4.25(b)
  Tax Returns
4.25(e)
  Audits
4.25(j)
  Taxable Income
4.25(p)
  Notices/Communications
4.25(q)
  No Section 83(b) Election
4.26
  Absence of Changes
4.27
  Bank Accounts
 
    iv


 



--------------------------------------------------------------------------------



 



      Schedules:    
 
   
4.32(a)
  Site Content Agreements
4.32(b)
  Site Content Compensation
4.32(c)
  Articles
4.32(e)(i)
  Update Review Process
6.11
  Employee Benefits
 
    v


 



--------------------------------------------------------------------------------



 



      Exhibits:    
 
   
Exhibit A
  Employment Agreements
Exhibit B
  Net Working Capital as of December 31, 2004
Exhibit C
  Principal Stockholders
Exhibit D
  Certificate of Merger
Exhibit E
  Escrow Agreement
Exhibit F
  Form of Opinion of Winston & Strawn LLP
Exhibit G
  Form of Opinion of Wilmer Cutler Pickering Hale and Dorr LLP
 
    vi


 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
          THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and
entered into as of this 17th day of January, 2006, by and among (i) WebMD Health
Corp., a Delaware corporation (“Parent”); (ii) ME Omaha, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Newco”);
(iii) eMedicine.com, Inc., a Delaware corporation (the “Company”); and
(iv) Lilian Shackelford Murray, as Stockholders’ Representative.
RECITALS
          WHEREAS, the Company is engaged in the business of: (A) publishing
medical and health-related content designed for use by physicians, other
healthcare professionals and by consumers, distributed via public and
access-restricted Internet websites, PDAs and offline methods; (B) selling and
licensing such content to third parties; and/or (C) selling advertising, and
obtaining sponsorship, grants or other support primarily from the pharmaceutical
and medical device industries (the “Business”);
          WHEREAS, the respective Boards of Directors of Parent, Newco and the
Company have approved this Agreement and the Merger (as defined below) on the
terms and subject to the conditions set forth in this Agreement;
          WHEREAS, pursuant to the Merger, shares of Common Stock (as defined
below) and Preferred Stock (as defined below) will be converted into the Common
Stock Consideration (as defined below) and the Preferred Stock Consideration (as
defined below), respectively, in the manner set forth herein;
          WHEREAS, contemporaneously herewith, each of the Persons listed on
Exhibit A hereto have entered into employment agreements with the Company
(collectively, the “Employment Agreements”) that will become effective as of the
Closing (as defined below) provided the respective party thereto is still
employed by the Company; and
          WHEREAS, contemporaneously herewith, each of the Principal
Stockholders (as defined below) have entered into letter agreements with Parent
as of the date hereof, whereby each such party has agreed to certain covenants
with Parent.
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     Section 1.1 Defined Terms. Following is a list of the defined terms used in
this Agreement and the section references where they are defined.
     “Accounts Receivable” has the meaning set forth in Section 4.9.

 



--------------------------------------------------------------------------------



 



     “Adjustment Report” has the meaning set forth in Section 2.16(b).
     “Affiliate” has the meaning set forth in Section 11.13.
     “Agreed Amount” means part, but not all, of the Claimed Amount.
     “Agreement” has the meaning set forth in the first paragraph of this
Agreement.
     “Arbitrator” has the meaning set forth in Section 8.6(e).
     “Assets” has the meaning set forth in Section 4.12.
     “Base Balance Sheet” has the meaning set forth in Section 4.7(a).
     “Benefit Arrangement” means any material benefit arrangement, obligation,
custom, or practice of the Company to provide benefits, other than salary or
under a Benefit Plan, as compensation for services rendered, to present or
former directors, employees or independent contractors of the Company, including
employment or consulting agreements, severance agreements or pay policies, stay
or retention bonuses or compensation, executive or incentive compensation
programs or arrangements, sick leave, vacation pay, plant closing benefits,
patent award programs, salary continuation for disability, consulting, or other
compensation arrangements, workers’ compensation, retirement, deferred
compensation, bonus, stock option or purchase plans or programs,
hospitalization, medical insurance, life insurance, tuition reimbursement or
scholarship programs, employee discount programs, meals, travel, or vehicle
allowances, any plans subject to Section 125 of the Code and any plans providing
benefits or payments in the event of a change of control, change in ownership or
effective control, or sale of a substantial portion (including all or
substantially all) of the assets of any business or portion thereof.
     “Benefit Plan” means an “employee benefit plan” as defined in ERISA
Section 3(3) that is maintained by the Company, together with plans or
arrangements that would be so defined if they were not (i) otherwise exempt from
ERISA by that or another section or (ii) individually negotiated or applicable
only to one person.
     “Books and Records” has the meaning set forth in Section 4.24.
     “Broker Fee” means all fees, costs and expenses of the Company incurred in
connection with the Company’s engagement of Shattuck Hammond Partners LLC
payable as of the Closing.
     “Business” has the meaning set forth in the Recitals.
     “Business Day” means any day other than (a) Saturday or Sunday or (b) any
other day on which banks in New York City, New York are permitted or required to
be closed.
     “Buyer Indemnification Threshold” has the meaning set forth in
Section 8.4(b).
     “Buyer Indemnified Party” has the meaning set forth in Section 8.1.

2



--------------------------------------------------------------------------------



 



     “Certificate of Merger” has the meaning set forth in Section 2.3.
     “Certificates” means the outstanding certificates that immediately prior to
the Effective Time represent shares of Common Stock or shares of Preferred
Stock, as applicable.
     “Charter Documents” has the meaning set forth in Section 4.1.
     “Claim Notice” has the meaning set forth in Section 8.6(d).
     “Claimed Amount” means the amount of any Damages incurred or reasonably
expected to be incurred by the Indemnified Party.
     “Claims” has the meaning set forth in Section 8.6.
     “Class A Common Stock” has the meaning set forth in Section 2.2(b)(i).
     “Class B Common Stock” has the meaning set forth in Section 2.2(b)(ii).
     “Closing” has the meaning set forth in Section 3.1.
     “Closing Date” has the meaning set forth in Section 3.1.
     “Closing NWC Deficiency Amount” means the amount (if any) by which $400,000
exceeds the amount of Net Working Capital of the Company as of the Closing Date,
including all unpaid Company Transaction Expenses (as certified on the Schedule
of Company Transaction Expenses), whether accrued on or after the Closing Date,
as certified in the Statement of Closing NWC pursuant to Section 11.4.
     “Closing Payment” means (i) in the case of the Common Stock, the Common
Stock Consideration, less a portion of the Escrow Amount as provided in
Section 2.9, and (ii) in the case of the Preferred Stock, the Preferred Stock
Consideration, less a portion of the Escrow Amount as provided in Section 2.9,
in each case payable in cash.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitments” has the meaning set forth in Section 4.23(p).
     “Common Escrow Percentage” means 78.260869565%.
     “Common Securityholders” means, collectively, all Common Stockholders and
all Option Holders.
     “Common Stock” has the meaning set forth in Section 2.2(b)(ii).
     “Common Stock Consideration” means the Purchase Price plus the aggregate
exercise price of the Options outstanding immediately prior to the Effective
Time divided by the sum of (x) the number of shares of Common Stock outstanding
immediately prior to the Effective Time plus (y) the number of shares of Common
Stock issuable upon the exercise of all Options outstanding immediately prior to
the Effective Time.

3



--------------------------------------------------------------------------------



 



     “Common Stockholders” means the holders of Common Stock immediately prior
to the Effective Time.
     “Company” has the meaning set forth in the first paragraph of this
Agreement.
     “Company Equity Securities” means, collectively, the Options, the Common
Stock and the Preferred Stock.
     “Company Intellectual Property” means the Company Owned Intellectual
Property and the Company Licensed Intellectual Property.
     “Company Licensed Intellectual Property” means all Intellectual Property
that is licensed to the Company by any third party.
     “Company Owned Intellectual Property” means all Intellectual Property owned
or purported to be owned by the Company, in whole or in part.
     “Company Securityholders” means holders of Company Equity Securities
immediately prior to the Effective Time.
     “Company Source Code” has the meaning set forth in Section 4.23(i).
     “Company Stock Plan” means the Option Plan and any other plan, program,
agreement or arrangement providing for the issuance or grant of any other
interest in respect of the capital stock of the Company.
     “Company Stockholders” means, collectively, the Common Stockholders and the
Preferred Stockholders.
     “Company Transaction Expenses” has the meaning set forth in Section 11.4.
     “Consent Action of the Company Stockholders” has the meaning set forth in
Section 6.1.
     “Contract” has the meaning set forth in Section 4.16(a)(i).
     “Customer Offerings” means (a) the products (including Software and
Documentation) that the Company (i) currently develops, manufactures, markets,
distributes, makes available, sells or licenses to third parties, (ii) has
developed, manufactured, marketed, distributed, made available, sold or licensed
to third parties within the previous three years, or (iii) currently plans to
develop, manufacture, market, distribute, make available, sell or license to
third parties in the future and (b) the services that the Company (i) currently
provides or makes available to third parties, (ii) has provided or made
available to third parties within the previous three years, or (iii) currently
plans to provide or make available to third parties in the future. A true and
complete list of all Customer Offerings is set forth in Schedule 4.23(m).
     “Damages” has the meaning set forth in Section 8.1(a).
     “Database” has the meaning set forth in Section 4.23(o).

4



--------------------------------------------------------------------------------



 



     “DGCL” has the meaning set forth in Section 2.1.
     “Disclosure Schedule” has the meaning set forth in the preamble to
Article IV.
     “Dispute” means the dispute resulting if the Indemnifying Party in a
Response disputes its liability for all or part of the Claimed Amount.
     “Dissenting Shares” has the meaning set forth in Section 2.11(a).
     “Documentation” means printed, visual or electronic materials, reports,
white papers, documentation, specifications, designs, flow charts, code
listings, instructions, user manuals, frequently asked questions, release notes,
recall notices, error logs, diagnostic reports, marketing materials, packaging,
labeling, service manuals and other information describing the use, operation,
installation, configuration, features, functionality, pricing, marketing or
correction of a product, whether or not provided to end users.
     “Effective Time” has the meaning set forth in Section 2.3.
     “Employment Agreements” has the meaning set forth in the Recitals.
     “Enforceability Exceptions” has the meaning set forth in Section 4.2.
     “Environmental Law” means any Law designed to minimize, prevent, punish, or
remedy the consequences of actions that may damage or threaten the soil, land
surface or subsurface strata, surface waters (including navigable waters, ocean
waters, streams, ponds, drainage basins and wetlands), groundwaters, drinking
water supply, stream sediments, ambient air (including indoor air), plant and
animal life, and any other environmental medium or natural resource, or public
health and safety.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all regulations and rules issued thereunder, or any successor Law.
     “ERISA Affiliate” means any Person that, together with the Company, would
be or was at any time treated as a single employer under Sections 414 (b) or
(c) of the Code or Section 4001 of ERISA and any general partnership of which
the Company is or has been a general partner.
     “Escrow Agent” has the meaning set forth in Section 2.9(a).
     “Escrow Agreement” has the meaning set forth in Section 2.9(a).
     “Escrow Amount” has the meaning set forth in Section 2.9(a).
     “Excluded Warranty Claims” has the meaning set forth in Section 8.4(c).
     “Final Closing NWC” has the meaning set forth in Section 2.16(a).
     “Financial Statements” has the meaning set forth in Section 4.7(a).

5



--------------------------------------------------------------------------------



 



     “Funded Indebtedness” means, as of any date, without duplication, the
outstanding principal amount of, accrued and unpaid interest on and other
payment obligations (including any prepayment premiums payable as of such date
if such principal and interest is paid in full as of such date) arising under
any obligations of the Company consisting of (i) indebtedness for borrowed money
or indebtedness issued in substitution or exchange for borrowed money or for the
deferred purchase price of property or services (other than trade payables and
accrued expenses arising in the ordinary course of business but including all
seller notes and “earn-out” payments), (ii) indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) obligations under any interest
rate, currency or other hedging agreements, (iv) obligations under conditional
sale or other title retention agreements related to property purchased by the
Company (other than accounts payable and accrued expenses incurred in the
ordinary course of business), (v) all obligations under capitalized leases, and
(vi) all obligations of any Person other than the Company secured by any Lien on
property or assets owned by the Company, whether or not the obligations secured
thereby have been assumed by the Company, in each case, as of such date,
excluding any undrawn letters of credit. Notwithstanding the foregoing, “Funded
Indebtedness” shall not include any obligations under operating leases.
     “GAAP” means generally accepted accounting principles as in effect in the
United States on the date of this Agreement.
     “Governmental Authority” has the meaning set forth in Section 4.10.
     “Governmental Consents” has the meaning set forth in Section 4.17.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
     “Hazardous Materials” means (a) petroleum and petroleum products,
radioactive materials, asbestos-containing materials, mold, urea formaldehyde
foam insulation, transformers or other equipment that contain polychlorinated
biphenyls and radon gas, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar import, under any applicable Environmental
Law, and (c) any other chemical, material or substance which is regulated by any
Environmental Law.
     “Healthcare Laws” has the meaning set forth in Section 4.30(a).
     “HIPAA” has the meaning set forth in Section 4.29(a).
     “HIPAA Commitments” has the meaning set forth in Section 4.29(a).
     “Income Taxes” means any Taxes imposed on, or measured by, net income,
together with any interest, fines, penalties, assessments, or additions
resulting from, attributable to, or incurred in connection with such Taxes.
     “Indemnified Party” has the meaning set forth in Section 8.6(a).

6



--------------------------------------------------------------------------------



 



     “Indemnifying Party” has the meaning set forth in Section 8.6(a).
     “Independent Auditor” has the meaning set forth in Section 2.16(c).
     “Intellectual Property” means the following subsisting throughout the
world:
     (a) patents, patent applications, utility models and design registrations,
certificates of invention (including all related continuations,
continuations-in-part, divisionals, reissues and reexaminations) (collectively,
“Patent Rights”);
     (b) registered trademarks and service marks, Internet domain names,
corporate names and doing business designations and all registrations and
applications for registration of the foregoing (“Trademark Registrations”),
common law trademarks and service marks and trade dress, and all goodwill in the
foregoing;
     (c) copyrights, data and database rights and registrations and applications
for registration thereof, including moral rights of authors;
     (d) mask works and registrations and applications for registration thereof;
     (e) inventions, invention disclosures, statutory invention registrations,
designs, trade secrets and confidential business information, know-how,
manufacturing and product processes and techniques, research and development
information, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information whether patentable or nonpatentable, whether copyrightable or
noncopyrightable and whether or not reduced to practice; and
     (f) other proprietary rights relating to any of the foregoing (including
remedies against infringement thereof and rights of protection of interest
therein under the laws of all jurisdictions).
     “Intellectual Property Registrations” means Patent Rights, Trademark
Registrations, registered copyrights and mask work registrations.
     “Internal Controls” has the meaning set forth in Section 4.7(a).
     “Internal Systems” means the Software and Documentation, and the computer,
communications and network systems (both desktop and enterprise-wide), used by
the Company in its business or operations or to develop, assemble, provide,
distribute, support, maintain or test the Customer Offerings, whether located on
the premises of the Company or hosted at a third party site. All Internal
Systems (other than third party off-the-shelf hardware or software) that are
material to the business of the Company are listed and described in
Schedule 4.23(c).
     “IRS” has the meaning set forth in Section 4.20(b).
     “Knowledge of the Company” means the actual knowledge of any of Jonathan
Adler, Julie Bohlen, Jeffrey Berezin or Laz Cabañas.

7



--------------------------------------------------------------------------------



 



     “Law” has the meaning set forth in Section 4.1.
     “Lease” has the meaning set forth in Section 4.14.
     “Leased Real Property” means the real property leased by the Company as
tenant, together with, to the extent leased by the Company, all buildings and
other structures, facilities or improvements currently located thereon, all
fixtures, systems, equipment and items of personal property of the Company
attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.
     “Legal Proceeding” has the meaning set forth in Section 8.6(b)(i).
     “Liability” has the meaning set forth in Section 4.8.
     “Lien” means any adverse claim, mortgage, security interest, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
otherwise), charge, preference, priority or other security agreement, option,
warrant, attachment, right of first refusal, preemption, conversion, put, call
or other claim or right, restriction on transfer, or preferential arrangement of
any kind or nature whatsoever (including any restriction on the transfer of any
assets), any conditional sale or other title retention agreement and any
financing lease involving substantially the same economic effect as any of the
foregoing.
     “Material Adverse Effect” has the meaning set forth in Section 4.1.
     “Material Contracts” has the meaning set forth in Section 4.16(a).
     “Material Permit” has the meaning set forth in Section 4.10.
     “Merger” has the meaning set forth in Section 2.1.
     “Merger Consideration” means the payments to which Company Securityholders
are entitled pursuant to Section 2.8 and Section 2.12, as applicable.
     “Most Recent Balance Sheet Date” means November 30, 2005.
     “Most Recent Financial Statements” has the meaning set forth in
Section 4.7(a).
     “Net Working Capital” means, as of any date:
(I)(A) accounts receivable (net of reserves for doubtful accounts), plus (B)
unbilled accounts receivable, plus (C) cash and cash equivalents, plus (D) cost
and estimated gross profit in excess of billings on uncompleted contracts, plus
(E) prepaid expenses
minus
(II)(A) accounts payable and accrued expenses, plus (B) unearned revenues, plus
(C) billings in excess of cost and estimated gross profit on uncompleted
contracts,

8



--------------------------------------------------------------------------------



 



plus (D) any other current liabilities of the Company, including unpaid Company
Transaction Expenses,
in each case, of the Company, as of such date (other than the unpaid Company
Transaction Expenses which shall be included in such calculation regardless of
whether actually incurred or accrued as of such date), as determined in
accordance with GAAP and (A) using the same accounting methods, policies,
practices, and procedures, with consistent classification, judgments, and
estimation methodology, as were used by the Company in preparing the Net Working
Capital as of December 31, 2004, which is attached as Exhibit B hereto, and
(B) without giving effect to the transactions contemplated by this Agreement.
     “Newco” has the meaning set forth in the first paragraph of this Agreement.
     “Open Source Materials” has the meaning set forth in Section 4.23(k).
     “Option” has the meaning set forth in Section 2.12(a).
     “Option Consideration” means with respect to any Option the amount, if any,
by which the Common Stock Consideration exceeds the exercise price for each
share of Common Stock issuable upon exercise of the Option.
     “Option Holder” has the meaning set forth in Section 2.12(a).
     “Option Plan” means the eMedicine.com, Inc. Stock Incentive Plan, as
amended.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past practice (including with respect to frequency and amount).
     “Page View” has the meaning as defined by the applicable version of
WebTrends in use by the Company during the applicable period.
     “Parent” has the meaning set forth in the first paragraph of this
Agreement.
     “Parent Common Stock” has the meaning set forth in Section 6.12.
     “Parent Material Adverse Effect” has the meaning set forth in Section 5.1.
     “Parent Plans” has the meaning set forth in Section 6.11.
     “Parent Stock Plan” has the meaning set forth in Section 6.12.
     “Patent Applications” has the meaning set forth in Section 4.23(b).
     “Patent Rights” has the meaning set forth in the definition of
“Intellectual Property.”
     “Performance Obligations” has the meaning set forth in Section 4.15(d).
     “Permit” has the meaning set forth in Section 4.10.

9



--------------------------------------------------------------------------------



 



     “Permitted Liens” means those certain Liens: (a) for Taxes and other
governmental charges and assessments which are not yet due and payable or which
are being contested in good faith through appropriate proceedings,
(b) landlord’s, mechanic’s, materialmen’s and similar Liens incurred in the
ordinary course of business for obligations which are not yet due and payable,
(c) other Liens, not relating to borrowed money, on property which are not
material in amount or do not materially detract from the value of or materially
impair the existing use of the property affected by such Lien, and (d) Liens in
respect of pledges or deposits under workers’ compensation laws.
     “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company, limited liability partnership,
proprietorship, trust, union, association, court, tribunal, agency, government,
department, commission, self-regulatory organization, arbitrator, board, bureau,
instrumentality, Governmental Authority or other entity, enterprise, authority
or business organization.
     “Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date and (ii) in the case of any Tax period which includes, but does not
end on, the Closing Date, the portion of such period up to and including the
Closing Date.
     “Preferred Escrow Percentage” means 21.739130434%.
     “Preferred Stock” has the meaning set forth in Section 2.2(b)(iii).
     “Preferred Stock Consideration” means, with respect to the Preferred Stock,
$2.64 per share.
     “Preferred Stockholders” means the holders of Preferred Stock immediately
prior to the Effective Time.
     “Principal Stockholders” means, collectively, the Company Securityholders
listed on Exhibit C hereto.
     “Purchase Price” means $25,500,000, less the aggregate Preferred Stock
Consideration payable on all shares of Preferred Stock outstanding immediately
prior to (and not converted upon) the Effective Time, less the Closing NWC
Deficiency Amount (if any), and less Funded Indebtedness (if any).
     “Reconciliation” has the meaning set forth in Section 2.16(a).
     “Registered Physicians” has the meaning set forth in Section 4.23(o).
     “Release” means disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing, appearing and
the like into or upon any land, building, surface, subsurface or water or air or
otherwise entering into the environment.
     “Release Date” means the earlier of (i) the date of filing of the Form 10-K
containing the audited financial statements for Parent’s fiscal year 2006 and
(ii) March 15, 2007.

10



--------------------------------------------------------------------------------



 



     “Response” means a written response containing the information provided for
in Section 8.6(d).
     “Restricted Stock” has the meaning set forth in Section 2.8(e).
     “Schedule of Company Transaction Expenses” has the meaning set forth in
Section 11.4.
     “Site Content” means all of the health, medical and pharmaceutical
information and other Intellectual Property displayed or available on the Sites.
     “Site Content Agreements” has the meaning set forth in Section 4.32(a).
     “Sites” means the following Internet websites: www.emedicine.com,
www.emedicinehealth.com and www.imedicine.com.
     “Software” means computer software code, applications, utilities,
development tools, diagnostics, databases and embedded systems, whether in
source code, interpreted code or object code form.
     “Statement of Closing NWC” has the meaning set forth in Section 11.4.
     “Stockholder Indemnification Threshold” has the meaning set forth in
Section 8.4(a).
     “Stockholder Indemnified Party” has the meaning set forth in Section 8.2.
     “Stockholders’ Representative” has the meaning set forth in
Section 10.1(a).
     “Surviving Corporation” has the meaning set forth in Section 2.1.
     “Tax Returns” has the meaning set forth in Section 4.25(a).
     “Taxes” has the meaning set forth in Section 4.25(a).
     “Termination Date” has the meaning set forth in Section 9.1(b).
     “Third Party Action” has the meaning set forth in Section 8.6(a).
     “Third Party Consents” has the meaning set forth in Section 4.16(c).
     “Trademark Registrations” has the meaning set forth in the definition of
“Intellectual Property.”
     “Trading Partners” has the meaning set forth in Section 4.30(c).
     “Transaction Expense” has the meaning set forth in Section 11.4.
     “Unaudited Annual Financial Statements” has the meaning set forth in
Section 4.7(a).

11



--------------------------------------------------------------------------------



 



     “Unique Visitor” has the meaning as defined by the applicable version of
WebTrends in use by the Company during the applicable period.
     “U.S. Registered Physicians” has the meaning set forth in Section 4.23(o).
     “Visit” has the meaning as defined by the applicable version of WebTrends
in use by the Company during the applicable period.
     “WARN Act” has the meaning set forth in Section 4.19(g).
ARTICLE II
THE MERGER
     Section 2.1 The Merger. Upon the terms and subject to the conditions of
this Agreement, at the Effective Time, Newco shall, pursuant to the provisions
of the Delaware General Corporation Law (as amended from time to time, the
“DGCL”), be merged with and into the Company (the “Merger”), and the separate
corporate existence of Newco shall thereupon cease in accordance with the
provisions of the DGCL. The Company shall be the surviving corporation in the
Merger and shall continue to exist as said surviving corporation under its
present name pursuant to the provisions of the DGCL. The separate corporate
existence of the Company with all its rights, privileges, powers and franchises
shall continue unaffected by the Merger. The Merger shall have the effects
specified in the DGCL. From and after the Effective Time, the Company is
sometimes referred to herein as the “Surviving Corporation.”
     Section 2.2 Outstanding Shares.
          (a) As of the date hereof, the number of issued and outstanding shares
of capital stock of Newco is 1,000 shares of common stock.
          (b) As of the date hereof, the number of issued and outstanding shares
of capital stock of the Company is as follows:
               (i) 31,407,540 shares of Class A Common Stock, par value $0.01
per share (the “Class A Common Stock”);
               (ii) 1,930,000 shares of Class B Common Stock, par value $0.01
per share (the “Class B Common Stock,” and together with the Class A Common
Stock, the “Common Stock”); and
               (iii) 6,250,000 shares of Series A Convertible Preferred Stock,
par value $0.01 per share (the “Preferred Stock”).
     Section 2.3 Certificate of Merger. On the Closing Date, the parties hereto
shall cause a certificate of merger substantially in the form attached hereto as
Exhibit D (the “Certificate of Merger”), in accordance with the relevant
provisions of the DGCL to be properly executed and filed and shall make all
other filings or recordings required under the DGCL. The

12



--------------------------------------------------------------------------------



 



Merger shall be effective at the time and on the date of the filing of the
Certificate of Merger in accordance with the DGCL, which filing shall occur on
the Closing Date (the “Effective Time”).
     Section 2.4 Certificate of Incorporation. The certificate of incorporation
of the Surviving Corporation shall be amended as of the Effective Time in the
manner set forth in the Certificate of Merger. Such amended certificate of
incorporation of the Surviving Corporation shall continue in full force and
effect until further amended in the manner prescribed by the relevant provisions
of the DGCL.
     Section 2.5 By-laws. The by-laws of Newco, substantially in the form
previously provided to the Company (but otherwise in form and substance
satisfactory to Newco) in effect immediately prior to the Effective Time shall
be the by-laws of the Surviving Corporation until amended in accordance with
applicable Law.
     Section 2.6 Officers. The officers of Newco immediately prior to the
Effective Time shall be the officers of the Surviving Corporation and will hold
office until their successors are duly elected or appointed and qualified in the
manner provided in the certificate of incorporation or by-laws of the Surviving
Corporation or as otherwise provided by law, or until their earlier death,
resignation or removal.
     Section 2.7 Directors. The directors of Newco immediately prior to the
Effective Time shall be the directors of the Surviving Corporation and will
serve until their successors are duly elected or appointed and qualified in the
manner provided in the certificate of incorporation or by-laws of the Surviving
Corporation or as otherwise provided by law, or until their earlier death,
resignation or removal.
     Section 2.8 Conversion of Shares.
          (a) Conversion of Common Stock. As of the Effective Time, by virtue of
the Merger and without any action on the part of any holder thereof or any party
hereto, each share of Common Stock issued and outstanding immediately prior to
the Effective Time (other than (i) shares held in the Company’s treasury and
(ii) Dissenting Shares) shall be canceled and converted into the right to
receive the Common Stock Consideration, payable in cash to the holder thereof,
without interest thereon. Such Common Stock Consideration will be payable to the
respective holder upon surrender of the Certificate(s) formerly representing
such share(s), except as provided in Section 2.9.
          (b) Conversion of Preferred Stock. As of the Effective Time, by virtue
of the Merger and without any action on the part of any holder thereof or any
party hereto, each share of Preferred Stock issued and outstanding immediately
prior to the Effective Time (other than (i) shares held in the Company’s
treasury and (ii) Dissenting Shares) shall be canceled and converted into the
right to receive the Preferred Stock Consideration, payable in cash to the
holder thereof, without interest thereon. Such Preferred Stock Consideration
will be payable to the respective holder upon surrender of the Certificate(s)
formerly representing such share(s), except as provided in Section 2.9.
          (c) Treasury Shares. Each share of Common Stock or Preferred Stock
held in the treasury of the Company immediately prior to the Effective Time
shall, by virtue of

13



--------------------------------------------------------------------------------



 



the Merger and without any action on the part of the holders thereof, be
canceled, retired and cease to exist as of the Effective Time and no payment
shall be made with respect thereto.
          (d) Newco Shares. As of the Effective Time, each share of capital
stock of Newco issued and outstanding immediately prior to the Effective Time
shall, by virtue of the Merger and without any action on the part of Newco or
any other party hereto, be converted on a one-for-one basis into shares of the
corresponding class of capital stock of the Surviving Corporation.
          (e) Treatment of Restricted Stock. As of the Effective Time, all
Common Stock awarded or issued pursuant to a restricted stock award agreement,
either pursuant to the Option Plan or otherwise (the “Restricted Stock”), shall
be deemed vested and shall be treated, for all purposes of this Agreement, in
the same manner as such shares would be treated if they were not subject to any
restricted stock award agreement that applied to the Restricted Stock or the
Option Plan, subject to any applicable withholding Taxes.
          (f) Holders of Certificates. From and after the Effective Time, the
holders of Certificates (other than Certificates representing Dissenting Shares)
shall cease to have any rights with respect to such Certificates, except the
right to receive the Common Stock Consideration or the Preferred Stock
Consideration, as applicable, with respect to each of the shares represented
thereby.
          (g) Payment of Merger Consideration. On or following the Effective
Time, Parent shall make the following remittances: (i) the Closing Payment to
each of the Common Stockholders and Preferred Stockholders in accordance with
the exchange procedures in Section 2.10 (subject to any necessary Tax
withholdings); (ii) the Escrow Amount to the Escrow Agent pursuant to
Section 2.9; (iii) the aggregate Option Consideration to the Surviving
Corporation for payment by the Surviving Corporation to each Option Holder
pursuant to Section 2.12; and (iv) the Broker Fee to Shattuck Hammond Partners
LLC pursuant to Section 11.4. Prior to the Effective Time, the Company shall
provide written instructions to Parent detailing (x) the Closing Payments and
payments of Option Consideration to be made to each of the Company
Securityholders and (y) the amount of the Broker Fee. Parent may conclusively
rely upon the written instructions of the Company delivered pursuant to the
preceding sentence.
     Section 2.9 Escrow.
          (a) At the Closing, Parent shall hold back and retain from any
payments to be made to the Company Securityholders, pursuant to Section 2.8(a),
Section 2.8(b) and Section 2.12, an aggregate amount equal to $2,550,000 (the
“Escrow Amount”) as a source for effecting the payment and discharge of any
indemnification obligations of the Company Securityholders to the Buyer
Indemnified Parties as set forth in Section 8.1 hereof. The Escrow Amount shall
be deposited into an escrow account, and shall be payable, less any pending or
paid indemnification claims asserted pursuant to Section 8.6 on or prior to such
date, on the Release Date pursuant to the terms of an escrow agreement (the
“Escrow Agreement”), which Escrow Agreement (x) shall be entered into on the
Closing Date among Parent, the Stockholders’ Representative and an escrow agent
to be mutually agreed upon between Parent and the

14



--------------------------------------------------------------------------------



 



Stockholders’ Representative (the “Escrow Agent”) and (y) shall be substantially
in the form of Exhibit E attached hereto.
          (b) The adoption of this Agreement and the approval of the Merger by
the Company Securityholders shall constitute approval of the Escrow Agreement
and all of the arrangements relating thereto, including the placement of the
Escrow Amount in escrow.
          (c) Each Company Securityholder shall share pro rata in the Escrow
Amount as set forth in this Section 2.9(c). Each Closing Payment to be made to
the Common Securityholders (other than with respect to Dissenting Shares)
pursuant to Section 2.8(a), and each payment of Option Consideration to be made
to the Option Holders pursuant to Section 2.12(a), shall be reduced by an amount
equal to the product of (i) the number of shares of Common Stock and/or the
number of shares of Common Stock underlying the Options held by such holder
immediately prior to the Effective Time multiplied by (ii) the Escrow Amount
multiplied by (iii) the Common Escrow Percentage, divided by the sum of the
aggregate number of shares of Common Stock outstanding immediately prior to the
Effective Time and the aggregate number of shares of Common Stock underlying the
Options outstanding immediately prior to the Effective Time (including any
shares of Common Stock issuable upon the exercise of Options exercised
immediately prior to the Closing or Preferred Stock converted immediately prior
to the Closing). Each Closing Payment to be made to the Preferred Stockholders
(other than with respect to Dissenting Shares) pursuant to Section 2.8(b) shall
be reduced by an amount equal to the product of (i) the number of shares of
Preferred Stock held by such holder immediately prior to the Effective Time
multiplied by (ii) the Escrow Amount multiplied by (iii) the Preferred Escrow
Percentage, divided by the aggregate number of shares of Preferred Stock
outstanding immediately prior to the Effective Time.
          (d) Each disbursement of the Escrow Amount to Company Securityholders
pursuant to the terms of the Escrow Agreement shall be paid (i) to each Common
Securityholder (other than with respect to Dissenting Shares) in an amount equal
to the product of (A) the number of shares of Common Stock and/or the number of
shares of Common Stock underlying the Options held by such holder immediately
prior to the Effective Time multiplied by (B) the amount of such disbursement
multiplied by (C) the Common Escrow Percentage, divided by the sum of the
aggregate number of shares of Common Stock outstanding immediately prior to the
Effective Time and the aggregate number of shares of Common Stock underlying the
Options outstanding immediately prior to the Effective Time (including any
shares of Common Stock issuable upon the exercise of Options exercised
immediately prior to the Closing or Preferred Stock converted immediately prior
to the Closing), and (ii) to each Preferred Stockholder (other than with respect
to Dissenting Shares) in an amount equal to the product of (A) the number of
shares of Preferred Stock held by such holder immediately prior to the Effective
Time multiplied by (B) the amount of such disbursement multiplied by (C) the
Preferred Escrow Percentage, divided by the aggregate number of shares of
Preferred Stock outstanding immediately prior to the Effective Time.
     Section 2.10 Exchange of Certificates.
          (a) The Company has mailed or otherwise delivered to each record
holder of any Certificates a form of letter of transmittal for return to the
Company (which

15



--------------------------------------------------------------------------------



 



specifies that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon proper delivery of the Certificates to the
Company) and instructions for use in effecting the surrender of the Certificates
and payment therefor. At any time on or after the Effective Time, upon surrender
to the Surviving Corporation of any Certificates (other than Certificates
representing Dissenting Shares), together with such duly executed letter of
transmittal, the holder of each such Certificate shall receive from Parent
immediately thereafter in exchange for each share of Common Stock or Preferred
Stock, as applicable, evidenced thereby, the Closing Payment to which such
holder is entitled pursuant to Section 2.8, without interest. Each Certificate
surrendered pursuant to this Section 2.10(a) shall be canceled. If payment or
delivery is to be made to a Person other than the Person in whose name a
Certificate so surrendered is registered, it shall be a condition of payment
that the Certificate so surrendered shall be properly endorsed or otherwise in
proper form for transfer, that the signatures on the certificate or any related
stock power shall be properly guaranteed and that the Person requesting such
payment either pay any transfer or other Taxes required by reason of the payment
to a Person other than the registered holder of the Certificate so surrendered
or establish to the satisfaction of Parent that such Tax has been paid or is not
applicable. Until surrendered in accordance with the provisions of this
Section 2.10, each Certificate (other than Certificates canceled pursuant to
Section 2.8(c) and Certificates representing Dissenting Shares) shall represent
for all purposes only the right to receive the Merger Consideration in the form
provided for by this Agreement, without interest. Except as provided herein, all
cash paid upon surrender of the Certificates in accordance with this
Section 2.10 shall be deemed to have been paid in satisfaction of all rights
pertaining to the shares of Common Stock or Preferred Stock represented thereby.
          (b) In the event that any Certificate (other than any Certificate
representing Dissenting Shares) shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the registered holder of such lost,
stolen or destroyed Certificate in form and substance acceptable to Parent (if
such affidavit is accepted before the Effective Time) or the Surviving
Corporation (if such affidavit is accepted after the Effective Time), Parent
will issue in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration in respect thereof in the manner set forth in Section 2.8.
          (c) If Certificates are not surrendered prior to the date that is
three (3) years after the Effective Time, unclaimed amounts (including interest
thereon) of Merger Consideration shall, to the extent permitted by applicable
law, become the property of the Surviving Corporation and may be commingled with
the general funds of the Surviving Corporation, free and clear of all claims or
interest. Notwithstanding the foregoing, any stockholders of the Company who
have not theretofore complied with the provisions of this Section 2.10(c) shall
thereafter look only to the Surviving Corporation and only as general creditors
thereof for payment for their claims in the form and amounts to which such
stockholders are entitled.
          (d) After the Effective Time, there shall be no transfers on the stock
transfer books of the Surviving Corporation of the shares of Common Stock or
Preferred Stock that were outstanding immediately prior to the Effective Time.
If, after the Effective Time, Certificates (other than Certificates representing
Dissenting Shares) are presented to the

16



--------------------------------------------------------------------------------



 



Surviving Corporation, they shall be canceled and exchanged for the Merger
Consideration, as applicable, as provided for, and in accordance with, the
provisions of this Section 2.10.
     Section 2.11 Dissenting Shares.
          (a) Each share of Common Stock and Preferred Stock issued and
outstanding immediately prior to the Effective Time held by stockholders who
shall have properly exercised their appraisal rights with respect thereto under
Section 262 of the DGCL (such shares, collectively, the “Dissenting Shares”)
shall not be converted into the right to receive the Merger Consideration
pursuant to the Merger, but shall be entitled to receive payment of the
appraised value of such shares in accordance with the provisions of Section 262
of the DGCL, except that each Dissenting Share held by a stockholder who shall
thereafter withdraw his or her demand for appraisal or shall fail to perfect his
or her right to such payment as provided in such Section 262 shall be deemed to
be converted, as of the Effective Time, into the right to receive the Merger
Consideration in the form such holder otherwise would have been entitled to
receive as a result of the Merger.
          (b) The Company shall give Parent (i) prompt notice of any written
demands for appraisal of any Common Stock or Preferred Stock, withdrawals of
such demands, and any other instruments that relate to such demands received by
the Company and (ii) the opportunity to direct all negotiations and proceedings
with respect to demands for appraisal under the DGCL. The Company shall not,
except with the prior written consent of Parent, make any payment with respect
to any demands for appraisal of shares of Common Stock or Preferred Stock or
offer to settle or settle any such demands.
     Section 2.12 Options and Warrants.
          (a) Prior to the Effective Time, the Company shall obtain a consent,
in a form reasonably satisfactory to Parent, from each holder (each, an “Option
Holder”) of an option or similar right to purchase Common Stock (each, an
“Option”) providing for a termination of such Option effective as of the
Effective Time, in exchange for the payment by Parent (via the Surviving
Corporation) (subject to the provisions of Section 2.9) of the Option
Consideration; provided, that the applicable Option Consideration shall be
reduced by any applicable withholding Taxes; and provided further that the
Company shall exercise its “drag-along” rights under the Option Plan with
respect to any Option Holder from which a consent is not obtained. At the
Effective Time, with respect to each Option, Parent only shall deposit with the
Surviving Corporation, for payment by the Surviving Corporation to each Option
Holder, an amount equal to (A) the Option Consideration due pursuant to this
Section 2.12(a) minus (B) an amount equal to the pro rata share of the Escrow
Amount represented by such Option as provided in Section 2.9.
          (b) The Company shall terminate all Company Stock Plans immediately
prior to the Effective Time.
     Section 2.13 Withholding Taxes. Notwithstanding any other provision in this
Agreement, Parent, Newco, the Company and the Surviving Corporation shall have
the right to deduct and withhold Taxes from any payments to be made hereunder if
such withholding is

17



--------------------------------------------------------------------------------



 



required by law and to collect any necessary Tax forms, including Form W-9 or
the appropriate series of Form W-8, as applicable, or any similar information,
from any Company Securityholder and any other recipient of any payment
hereunder. To the extent that amounts are so withheld and paid to the
appropriate taxing authority, such withheld amounts shall be treated for all
purposes of this Agreement as having been delivered and paid to the applicable
Company Securityholder or other recipient of payment in respect of which such
deduction and withholding was made.
     Section 2.14 FIRPTA. On or prior to the Closing, the Company shall deliver
to Parent (a) a statement certifying that the Common Stock and Preferred Stock
are not “U.S. real property interests” and (b) a notice addressed to the
Internal Revenue Service as described in Treasury
Regulation Section 1.897-7(h)(2), both in accordance with Treasury Regulations
under Sections 897 and 1445 of the Code and in a form reasonably acceptable to
Parent. The Company authorizes Parent to, and acknowledges that Parent shall,
file the notification and statement with the Internal Revenue Service on behalf
of the Company. If Parent does not receive the statement and/or notice described
above on or before the Closing Date, Parent, Newco, the Company or the Surviving
Corporation shall be permitted to withhold from the payments to be made pursuant
to this Agreement any required withholding tax under Section 1445 of the Code.
     Section 2.15 280G. Prior to the Closing Date, the Company shall request
that each “disqualified individual” (as defined in Section 280G(c) of the Code)
waive his or her right to any and all payments or other benefits that would be
deemed “parachute payments” under Section 280G(b) of the Code. Prior to the
Closing Date, the Company shall submit to a stockholder vote the right of any
“disqualified individual” to receive any and all payments that were actually
waived, in a manner that satisfies the stockholder approval requirements for the
small business exemption of Section 280G(b)(5) of the Code and any regulations
(including proposed regulations) promulgated thereunder, including providing
adequate disclosure to all stockholders of the Company of all material facts
concerning all payments that, but for such vote, could be deemed “parachute
payments” to a “disqualified individual” under Section 280G of the Code in a
manner that satisfies Section 280G(b)(5)(B)(ii) of the Code and any regulations
(including proposed regulations) promulgated thereunder.
     Section 2.16 Net Working Capital.
     (a) Parent has received the Statement of Closing NWC from the Company
pursuant to Section 11.4. Parent shall prepare and deliver to the Company within
ten (10) days after the Closing Date either (i) a written acknowledgment
accepting the Statement of Closing NWC or (ii)(A) a calculation of Net Working
Capital (the “Final Closing NWC”) as of the Closing Date and (B) a
reconciliation of the Statement of Closing NWC to the Final Closing NWC
calculation, together with all supporting documentation and computations
(collectively, the “Reconciliation”). If Parent fails to deliver such
acknowledgment or reconciliation to the Company within such 10-day period,
Parent shall be deemed to have accepted and agreed to the Statement of Closing
NWC as delivered pursuant to Section 11.4. Each party shall promptly make
available to the other all personnel, books, records and documents reasonably
requested by the other party for purposes of their review of the Statement of
Closing NWC and Parent’s calculation of the Final Closing NWC.

18



--------------------------------------------------------------------------------



 



     (b) Within ten (10) days after the Final Closing NWC and the Reconciliation
are delivered to the Company pursuant to Section 2.16(a), the Company shall
deliver to Parent either (i) a written acknowledgment accepting the Final
Closing NWC or (B) a written report setting forth in reasonable detail any
proposed adjustments to the Final Closing NWC (the “Adjustment Report”). If the
Company fails to deliver such acknowledgment or report to Parent within such
10-day period, the Company shall be deemed to have accepted and agreed to the
Final Closing NWC as delivered pursuant to Section 2.16(a).
     (c) In the event that the Company and Parent fail to agree on all of the
Company’s proposed adjustments set forth in the Adjustment Report within ten
(10) days after Parent receives the Adjustment Report, the Company and Parent
agree that an accounting firm mutually acceptable to the Company and Parent (the
“Independent Auditor”) shall, within the 20-day period immediately following
such 10-day period, make the final determination of the Final Closing NWC.
Within five (5) days after the beginning of such 20-day period, Parent and the
Company each shall provide the Independent Auditor with their respective
versions of the Final Closing NWC calculations, together with all supporting
documentation, and shall, within three (3) days following any request by the
Independent Auditor, provide the Independent Auditor with any working papers,
calculations, supporting documentation or additional information that the
Independent Auditor may request. The Independent Auditor shall determine the
Final Closing NWC. The decision of the Independent Auditor shall be final and
binding on the Company and Parent. The fees, costs and expenses of the
Independent Auditor shall be paid by the party whose determination of the Final
Closing NWC is, in the aggregate, furthest from the determination of the same by
the Independent Auditor; provided that if such party’s determination is within
10% of the Independent Auditor’s determination, such fees, costs and expenses
shall be shared equally by the Company and Parent; provided further that any
fees, costs and expenses ultimately to be borne by the Company shall be treated
for purposes of this Agreement as a Company Transaction Expense.
ARTICLE III
CLOSING
     Section 3.1 Closing. The consummation of the transactions contemplated
pursuant to this Agreement (the “Closing”) shall take place at the offices of
Wilmer Cutler Pickering Hale and Dorr LLP, 1899 Pennsylvania Avenue, NW,
Washington, DC 20006, on the date hereof. “Closing Date” means the date on which
the Closing occurs.
     Section 3.2 Closing Deliveries.
          (a) Deliveries by the Company and the Stockholders’ Representative.
Upon the terms and subject to the conditions contained herein, the Company and
the Stockholders’ Representative, as applicable, shall deliver to Parent at the
Closing the following documents in form and substance reasonably acceptable to
Parent:
               (i) true and complete copies of the Charter Documents of the
Company, as in effect on the Closing Date, certified by an appropriate authority
of the State of Delaware, as applicable;

19



--------------------------------------------------------------------------------



 



               (ii) a certified copy of the resolutions of the Company’s Board
of Directors authorizing the execution, delivery and consummation of this
Agreement and the transactions contemplated hereby;
               (iii) a certified copy of the resolutions of the stockholders of
the Company adopting and approving this Agreement, and any other schedule,
agreement, certificate or other document delivered by or on behalf of the
Company in connection with this Agreement, to the extent required to be
approved, and the transactions contemplated hereby and thereby;
               (iv) certificates issued by an appropriate authority of the State
of Delaware and each other jurisdiction in which the Company is qualified to do
business certifying as of a date no more than seven (7) days prior to the
Closing Date that the Company is in good standing under the laws of such
jurisdiction;
               (v) the certification required by Section 2.14;
               (vi) the Schedule of Company Transaction Expenses and the
Statement of Closing NWC, each certified by the President of the Company in
accordance with the provisions of Section 11.4;
               (vii) letters duly executed by each officer and director of the
Company resigning from each such position;
               (viii) written consents executed by each holder of an Option
pursuant to Section 2.12 agreeing to the cancellation of any Option that has not
been exercised in full in exchange for the Option Consideration;
               (ix) the Escrow Agreement duly executed by the Stockholders’
Representative; and
               (x) a legal opinion from Winston & Strawn LLP, counsel to the
Company, in substantially the form attached hereto as Exhibit F, addressed to
Parent and dated as of the Closing Date.
          (b) Deliveries by Parent and Newco. Upon the terms and subject to the
conditions contained herein, Parent and Newco shall deliver to the Company at
the Closing the following documents in form and substance reasonably acceptable
to the Company:
               (i) certified copies of the resolutions of the board of directors
of each of Parent and Newco authorizing the execution, delivery and consummation
of this Agreement and the transactions contemplated hereby;
               (ii) certified copies of the resolutions of the sole stockholder
of Newco adopting and approving this Agreement, the Merger and the transactions
contemplated hereby;
               (iii) the Escrow Agreement duly executed by Parent; and

20



--------------------------------------------------------------------------------



 



               (iv) a legal opinion from Wilmer Cutler Pickering Hale and Dorr
LLP, counsel to Parent, in substantially the form attached hereto as Exhibit G,
addressed to the Company and dated as of the Closing Date.
ARTICLE IV
REPRESENTATIONS AND
WARRANTIES OF THE COMPANY
          To induce Parent and Newco to enter into this Agreement and consummate
the transactions contemplated hereby, the Company represents to Parent and Newco
that, except as set forth in the Disclosure Schedule delivered by the Company to
Parent prior to the execution of this Agreement (the “Disclosure Schedule”), the
statements contained in this Article IV are true and correct as of the date of
this Agreement and will be true and correct as of the Closing as though made as
of the Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date). Unless otherwise
specified, (i) each reference in this Agreement to any numbered Schedule is a
reference to only that numbered Schedule included in the Disclosure Schedule
(and any other section or subsection hereof where it is readily apparent, upon a
reading of such disclosure without any independent knowledge on the part of the
reader regarding the matter disclosed, that the disclosure is intended to apply
to such other section or subsection, as applicable); and (ii) each disclosure
made on the Disclosure Schedule shall identify with specificity the statement
(including subsection) in the applicable representation and warranty to which
such disclosure refers.
     Section 4.1 Due Organization. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company is duly authorized and qualified to do business under all applicable
laws, orders, judgments, rules, codes, statutes, regulations, requirements,
variances, decrees, writs, injunctions, awards, rulings or ordinances of any
Governmental Authority (individually, a “Law” and collectively, the “Laws”), to
own, lease and operate its properties and to carry on its business in the places
and in the manner as now conducted, except where the failure to be so authorized
or qualified does not, individually or in the aggregate together with all other
changes, events and effects that have occurred prior to the date of
determination, have a material adverse effect on (i) the Business, operations,
affairs, properties, assets or condition (financial or otherwise) of the
Company, other than any changes, events and effects relating to the economy
(including the industry in which the Company is engaged) or securities market in
general or (ii) the ability of the Company to consummate the transactions
contemplated hereby or to perform their respective obligations hereunder (a
“Material Adverse Effect”). Schedule 4.1 hereto contains a complete and accurate
list of each jurisdiction in which the Company is authorized or qualified to do
business. The Company is in good standing as a foreign corporation in each
jurisdiction (other than the State of Delaware) in which the nature of its
business makes such good standing necessary, except as set forth on Schedule 4.1
and except for such failures to be in good standing that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company has delivered or made available to Parent and Newco true, complete
and correct copies of its certificate of incorporation and by-laws as amended
through the date hereof (the “Charter Documents”). The Company is not (either
currently or pending notice or lapse of time, or both)

21



--------------------------------------------------------------------------------



 



in violation of, in conflict with, or in default under, any Charter Documents.
The minute books of the Company delivered or made available to Parent and Newco
are correct and complete in all material respects.
     Section 4.2 Authorization; Validity. The Company has full legal right and
all requisite corporate power and authority to operate and carry on the Business
as presently conducted, and to execute, deliver and perform this Agreement and
the transactions and other agreements and instruments contemplated hereby. This
Agreement and all other agreements and instruments to be executed and delivered
by the Company in connection herewith, when executed and delivered by the
Company, shall have been duly and validly authorized, executed and delivered by
the Company. This Agreement and the transactions and other agreements and
instruments contemplated hereby have been duly approved by the Company’s Board
of Directors and stockholders, respectively, and assuming due authorization,
execution and delivery by the other parties hereto, constitute the valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except as may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditors’ rights generally, and (b) general equitable principles
(whether considered in a proceeding in law or in equity) (collectively, the
“Enforceability Exceptions”).
     Section 4.3 No Conflicts. Except as set forth on Schedule 4.3, the
execution, delivery and performance by the Company of this Agreement and all
other agreements and instruments contemplated hereby and the consummation of the
transactions contemplated hereby do not:
          (a) conflict with, or result in a breach or violation of, any Charter
Document or any resolution of the Board of Directors or stockholders of the
Company;
          (b) conflict with, result in a default or termination under, give any
Person a right of termination, cancellation, acceleration, suspension or
revocation under, result in the loss of a material benefit under, or require any
consent, approval or authorization under, any Material Contract to which the
Company is a party or by which the Company or any of its properties, rights or
assets are bound;
          (c) result in the creation or imposition of any Lien on the Business
or any Asset;
          (d) result in termination or any impairment of, any consent, approval,
Material Permit, right or other authorization of the Company, or require the
Company to give notice to or obtain any consent, approval, Permit, right or
other authorization from any Person;
          (e) violate any Law to which or by which the Company or any of its
properties, rights or assets are subject or bound;
          (f) other than as specifically contemplated in Section 2.12 of this
Agreement, result in a breach or violation of, default under, or the triggering
of any payment or other obligations pursuant to, any Company Benefit Plan or
Company Benefit Arrangement, or any grant or award under any of the same; or

22



--------------------------------------------------------------------------------



 



          (g) constitute an event which, after notice or lapse of time or both,
would result in any conflict, breach, violation, default, termination,
requirement, loss, creation or imposition of any Lien, termination or impairment
or similar event described in Sections 4.3(a) through (f).
     Section 4.4 Capitalization.
          (a) The Company’s authorized capital stock consists solely of
100,000,000 authorized shares of Class A Common Stock, 31,407,540 of which are
presently issued and outstanding, 15,000,000 authorized shares of Class B Common
Stock, 1,930,000 of which are presently issued and outstanding, and 10,000,000
authorized shares of preferred stock, par value $0.01 per share, 6,250,000 of
which are presently issued and outstanding. All of the Company Equity Securities
are held beneficially and, as applicable, of record by the Persons set forth on
Schedule 4.4(a) in the amounts set forth opposite such Person’s name. 280,000
shares of the Company’s Common Stock are held as treasury shares. 1,155,000
Options granted under the Option Plan are outstanding as of the date hereof.
Except as set forth in this Section 4.4(a) or in Schedule 4.4(a), the Company
does not have (i) any shares of Common Stock reserved for issuance, or (ii) any
outstanding or authorized option, warrant or other right, relating to its
capital stock or any outstanding securities or obligations convertible into or
exchangeable for Company Equity Securities, or which may obligate the Company to
issue, sell or otherwise cause to become outstanding any Company Equity
Securities or other securities of the Company. Except as set forth in this
Section 4.4(a) or in Schedule 4.4(a), there are no (i) outstanding obligations
of the Company (contingent or otherwise) to repurchase, redeem or otherwise
acquire any capital stock of the Company or to pay any dividend or make any
distribution in respect thereof or (ii) voting trusts, proxies or other
agreements among the Company’s stockholders with respect to the voting or
transfer of the Company’s capital stock. All of the issued and outstanding
shares of capital stock of the Company have been duly authorized, validly
issued, are fully paid and are nonassessable. There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Company.
          (b) All of the Company Equity Securities were offered, issued, sold
and delivered by the Company in compliance with all applicable Laws governing
the issuance of securities. None of the Company Equity Securities issued by the
Company were issued in violation of any preemptive rights (including any
preemptive rights set forth in the Charter Documents), rights of first refusal
or similar rights.
     Section 4.5 Subsidiaries. The Company does not have, and has never had, any
direct or indirect subsidiaries, and does not presently own, of record or
beneficially, or control, directly or indirectly, any capital stock, securities
convertible into capital stock or any other equity interest in any Person,
whether active or dormant, nor is the Company, directly or indirectly, a
participant in any joint venture, partnership, limited liability company, trust,
association or other non-corporate entity. There are no trusts or similar
entities or instruments of guardianship or custodianship, whether enforceable or
not, in existence for the benefit of the Company.
     Section 4.6 Complete Copies of Materials. The Company has delivered or made
available to Parent and Newco true and complete copies (or with respect to oral
agreements, written summaries of the same) of each Material Contract and other
document that has been

23



--------------------------------------------------------------------------------



 



requested by Parent and Newco or its agents in connection with this Agreement or
that is referred to in the Disclosure Schedule.
Section 4.7 Financial Statements.
          (a) Schedule 4.7(a) includes the following financial statements
(collectively, the “Financial Statements”): (i) true, complete and correct
copies of the Company’s audited balance sheet, statement of income and statement
of cash flows as of December 31, 2002 and for the year then ended, (ii) true,
complete and correct copies of the Company’s unaudited balance sheets,
statements of income and statements of cash flows as of December 31, 2003 and
2004 and for the years then ended, respectively (collectively, the “Unaudited
Annual Financial Statements”), and (iii) true, complete and correct copies of
the Company’s unaudited balance sheet as of the Most Recent Balance Sheet Date
(the “Base Balance Sheet”) and statements of income and cash flows for the
eleven (11) month period then ended (the “Most Recent Financial Statements”).
Each Financial Statement (including the notes thereto) has been prepared in
accordance with GAAP, and fairly presents in all material respects the financial
condition of the Company as of the dates, and for the periods, indicated
thereon, except that the Unaudited Annual Financial Statements and the Most
Recent Financial Statements omit footnotes and the Most Recent Financial
Statements do not reflect certain adjustments required by GAAP which the Company
has historically reflected only on financial statements prepared as of the end
of the Company’s fiscal year. Since December 31, 2002, there have been no
material changes in the accounting policies of the Company (including any change
in depreciation or amortization policies or rates, or policies with respect to
reserves for uncollectible accounts receivable) and no revaluation of any of the
Company’s properties or assets and there has been no material adverse change in
the financial position of the Company. The Company has delivered or made
available to Parent and Newco true and complete copies of all management
letters, if any, relating to any audit or review of the financial statements or
books of the Company, and all letters or documentation, if any, relating to the
Internal Controls or other accounting practices of the Company. The Company has
reported to Parent and Newco in writing any fraud known to the Company, whether
or not material, that involves Company management or other employees who have a
significant role in the Company’s Internal Controls. “Internal Controls” means
controls that pertain to the preparation of financial statements for external
purposes that are fairly presented in conformity with GAAP as addressed by the
Codification of Statements on Auditing Standards §319.
          (b) The Company has no Funded Indebtedness.
          (c) Except as set forth in the footnotes to the Financial Statements,
the Company is not paying any person any amount that represents an incentive for
directing visitors to the Sites or any page thereunder.
          (d) For the period from January 1, 2004 through December 31, 2004, for
the period from January 1, 2005 through February 28, 2005, and for each month
from March 1, 2005 through November 30, 2005, Schedule 4.7(d) contains a true,
correct and complete list of:
          (i) the number of Unique Visitors to each of the Sites,

24



--------------------------------------------------------------------------------



 



          (ii) the number of Page Views of each of the Sites, and
          (iii) the number of Visits on each of the Sites.
Parent and Newco hereby acknowledge that the lists set forth on Schedule 4.7(d)
were derived exclusively from (A) WebTrends 6.1 and in accordance with the
definitions as used by WebTrends 6.1 for the period from January 1, 2004 through
February 28, 2005, and (B) versions of WebTrends 7 and in accordance with the
definitions as used by versions of WebTrends 7 for the period from March 1, 2005
through the date hereof. The Company makes no representation as to the accuracy
of such lists as calculated by WebTrends 6.1 and versions of WebTrends 7, as
applicable. Since January 1, 2004 there has not been any material change in the
method by which the Company paginates the pages viewed on the Sites.
     Section 4.8 Liabilities and Obligations. To the Knowledge of the Company,
the Company is not liable for or subject to any direct or indirect liability,
indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost,
expense, obligation or responsibility, whether accrued, absolute, contingent,
mature, unmature or otherwise, fixed or unfixed, known or unknown, choate or
inchoate, liquidated or unliquidated, secured or unsecured (individually, a
“Liability” and collectively, the “Liabilities”) except for (i) those
Liabilities reserved or reflected on the Base Balance Sheet and required to be
reflected as liabilities on a balance sheet prepared in accordance with GAAP and
not previously paid or discharged and (ii) those Liabilities incurred since the
date of the Base Balance Sheet in the ordinary course of business and consistent
with past practice, which are not individually or in the aggregate material.
Without limiting the foregoing, the Company has no obligations to any of its
stockholders or their Affiliates.
     Section 4.9 Accounts and Notes Receivable. All of the Company’s accounts
and notes receivable (collectively, the “Accounts Receivable”) are reflected
properly according to GAAP on the Books and Records of the Company and represent
valid obligations arising from sales actually made or services actually
performed in the ordinary course of business consistent with past practice,
which are enforceable in accordance with their respective terms (subject to any
reserves specifically applicable thereto shown on the Financial Statements).
Except for the revenue-sharing arrangements set forth on Schedule 4.9, no
portion of the Accounts Receivable is required or expected to be paid to any
Person other than the Company. There is no contest, claim, or right of set-off
with any maker of an Accounts Receivable relating to the amount or validity of
such Accounts Receivable.
     Section 4.10 Material Permits. The Company owns or holds all permits,
licenses, franchises, security clearances, consents, contractual rights and
other authorizations or approvals (individually, a “Permit” and collectively,
the “Permits”) of any federal, state, local, foreign, governmental or
quasi-governmental entity or municipality or subdivision thereof or any
authority, department, commission, board, bureau, agency, court, tribunal or
instrumentality, or any applicable self-regulatory organization (individually, a
“Governmental Authority” and collectively, the “Governmental Authorities”), the
absence or loss of any of which, individually or in the aggregate, could
reasonably be expected to have a material impact on the Business (individually,
a “Material Permit” and collectively, the “Material Permits”). Schedule 4.10
sets forth a complete and accurate list of each Material Permit. All fees
required to be paid in

25



--------------------------------------------------------------------------------



 



connection with the Material Permits have been paid. The Material Permits are
valid, and, to the Knowledge of the Company, no Governmental Authority intends
to modify, cancel, terminate or not renew any Material Permit. No Person other
than the Company, owns or has any proprietary, financial or other interest
(direct or indirect) in any of the Material Permits. The Company has conducted
and is conducting the Business in compliance with the requirements, standards,
criteria and conditions set forth in the Material Permits and other applicable
Laws and is not in violation of any of the foregoing, except as could not
reasonably be expected to result in a Material Adverse Effect. The transactions
contemplated by this Agreement will not result in a default under or a breach or
violation of, or adversely affect the rights and benefits afforded to the
Company by, any Material Permit. Following the Closing, Parent will have the
right to own and operate, without any material restrictions or expense, the
Surviving Corporation, the Business and the Assets in the same manner as the
same were owned and operated prior to the Closing. The Company has delivered or
made available to Parent true, accurate and complete copies of all Material
Permits.
     Section 4.11 Environmental Matters.
          (a) To the Knowledge of the Company, the Company is, and at all times
has been, in full compliance with, and has not been and is not in violation of
or liable under any Environmental Law, including common law tort liability. To
the Knowledge of the Company, no orders, decrees, judgments, notices or demand
letters have been issued to or against the Company or concerning the Leased Real
Property relating to pollution, protection of health or the environment or any
Environmental Law.
          (b) There is no pending or, to the Knowledge of the Company,
threatened, civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request by
any Governmental Authority, relating to any Environmental Law or environmental
Permit involving the Company or any of the Leased Real Property.
          (c) To the Knowledge of the Company, no solid or hazardous waste
transporter or treatment, storage or disposal facility that has any material
environmental liability has been used by the Company.
          (d) To the Knowledge of the Company, there has been no Release of any
Hazardous Material on any of the Leased Real Property or, during the period of
the Company’s lease, use or occupancy thereof, on any property formerly leased,
used or occupied by the Company.
          (e) There are no environmental claims pending or, to the Knowledge of
the Company, threatened against the Company or the Leased Real Property, and to
the Knowledge of the Company there are no circumstances that can reasonably be
expected to form the basis of any such environmental claim.
     Section 4.12 Assets. The Company has good, valid, insurable and marketable
title to, or a valid leasehold interest in, all of the tangible, intangible and
other assets, rights and properties used, held for use or purportedly owned by
the Company, including all real property

26



--------------------------------------------------------------------------------



 



(the “Assets”), free and clear of all Liens except for Permitted Liens and
except as set forth on Schedule 4.12. The Assets constitute all of the assets,
rights and properties necessary for the conduct of the Business after the
Closing Date substantially in the same manner as now conducted. All of the
tangible Assets used or held for use in the Business have been maintained in a
reasonably prudent manner and are in good operating condition and repair,
ordinary wear and tear excepted. The value of the fixed Assets as of the date of
the Most Recent Balance Sheet Date is as set forth on the Base Balance Sheet.
     Section 4.13 Real Property. The Company has never owned any real property.
     Section 4.14 Leases.
          (a) Schedule 4.14(a) sets forth a complete and accurate list of each
oral or written sublease, lease or other agreement (including all amendments,
renewals, extensions, modifications or supplements thereto) relating to any real
property and interests in real property (individually, a “Lease” and
collectively, the “Leases”). Each Lease is in full force and effect and
enforceable against the parties thereto in accordance with its terms, and will
continue to be enforceable and in full force and effect immediately following
the Closing in accordance with the terms thereof as in effect immediately prior
to Closing, except as may be limited by the Enforceability Exceptions. The
Company has not assigned, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in the leasehold or subleasehold. To the Knowledge of
the Company, each Leased Real Property is supplied with utilities and other
services adequate for the operation of such facilities.
          (b) Except for violations, breaches and defaults which have been cured
and for which the Company does not have any Liability, the Company has not
committed any material violation, breach or default of any Lease and no event
which with the giving of notice or passage of time, or both, would constitute a
material violation, breach or default by the Company of any Lease exists. To the
Knowledge of the Company, except for violations, breaches and defaults which
have been cured and for which such party has no Liability, no party to any Lease
(other than the Company) has committed any material violation, breach or default
of any Lease and no event which with the giving of notice or passage of time, or
both, would constitute a material violation, breach or default of any Lease by
any such party exists. The Company has not received notice of default under any
Lease, and there are no material maintenance or capital improvement obligations
thereon in an amount over $10,000. No Lease is subject or subordinate to any
Lien, and the Company is not aware of any Lien, easement, covenant or other
restriction applicable to the real property subject to any such Lease that would
reasonably be expected to materially impair the current uses or the occupancy by
the Company of the property leased by the Company.
          (c) Prior to the date hereof, the Company has delivered or made
available to Parent true, complete and correct copies of each Lease and all
material correspondence related thereto. Each Asset subject to a Lease is in a
condition suitable for return to the lessor under the terms of such Lease
without payment of any penalty, restoration costs, or forfeiture of a security
deposit or any portion thereof. Other than the rental payment amounts set forth
in Schedule 4.14(c), to the Knowledge of the Company no other amounts are owed
or reasonably likely to be owed by the Company with respect to any parcel of
Leased Real

27



--------------------------------------------------------------------------------



 




Property. To the Knowledge of the Company, each parcel of Leased Real Property
is in compliance in all material respects with all applicable Laws and
Governmental Orders.
     Section 4.15 Significant Customers and Suppliers.
          (a) Schedule 4.15(a) sets forth (i) a true and correct customer list
showing the twenty (20) largest customers, ranked by revenue, and the gross
revenues associated therewith, of the Company during the year ended December 31,
2004 and during 2005 through the Most Recent Balance Sheet Date, and (ii) a true
and correct list showing the ten (10) largest suppliers and service providers in
terms of purchases and expenditures, and the gross expenses associated
therewith, to the Company during the year ended December 31, 2004 and during
2005 through the Most Recent Balance Sheet Date.
          (b) To the Knowledge of the Company, since December 31, 2004, no
customer or supplier has (i) stopped, or indicated an intention to stop, trading
with or supplying the Company, (ii) reduced, or indicated an intention to
reduce, its trading with or provision of goods or services to the Company, or
(iii) changed, or indicated an intention to change, materially the terms and
conditions on which it is to trade with or supply the Company. To the Knowledge
of the Company, other than as set forth in Schedule 4.15(b), no facts,
conditions or events (except customary contract restrictions against assignment)
exist which might give rise to a claim by the Company against any of its
customers or suppliers or any claim by a customer or supplier against the
Company. The Company has not entered into any Contract with customers or
suppliers, except in the ordinary course of business and consistent with past
practice.
          (c) All invoices and collected amounts for customer billings for
service fees, software license fees, hardware or software maintenance fees and
any other fees have been calculated pursuant to fully executed legally binding
agreements mutually agreed upon by the Company and the applicable customer.
Schedule 4.15(c) sets forth each occasion since January 1, 2005 in which a
customer of the Company has disputed its fee or charge amount, as well as the
amount of any credit and/or payment made by the Company to settle such dispute.
          (d) The Company is unaware of any problems of a nature that could
materially disrupt the operations of the Company, the servicing of its customers
or the sales of its products or services. Schedule 4.15(d) sets forth each
occasion in which the Company has failed to meet a performance guarantee,
customer service obligation or implementation deadline (collectively,
“Performance Obligations”) set forth in a customer contract, as well as the
amount of any credit and/or payment made by the Company in connection with such
failed Performance Obligation, other than (i) such matters for which the
contract contemplates a potential adjustment to the revenues to be received by
the Company and (ii) such failures that would not be material failures under a
Material Contract.
     Section 4.16 Material Contracts and Commitments.
          (a) Schedule 4.16(a) sets forth a true, correct and complete list of:
          (i) each contract, plan, undertaking, arrangement, concession,
understanding, agreement, agreement in principle, franchise, permit, instrument,
license, lease

28



--------------------------------------------------------------------------------



 




(other than the Leases), sublease, note, bond, indenture, deed of trust,
mortgage, loan agreement or other binding commitment, whether written or oral
(“Contract”), to which the Company is a party or by which the Business, the
Company, or any of the Assets are bound that may give rise to obligations,
Liabilities, revenues or benefits exceeding $25,000;
          (ii) each Contract between, on the one hand, the Company, and, on the
other hand, (A) any current or former officer, director, stockholder or employee
of the Company, (B) to the Knowledge of the Company, any Affiliate of any Person
identified in the preceding subsection (a)(ii)(A), or (C) any Affiliate of the
Company;
          (iii) each Contract evidencing outstanding or potential indebtedness
of the Company, including any loan or credit agreement, security agreement,
guaranty, indenture, mortgage, pledge, conditional sale or title retention
agreement, equipment obligation, or lease purchase agreement to which the
Company is a party or by which the Company or any of the Assets are bound;
          (iv) each Contract to which the Company is a party or by which the
Company or any of the Assets are bound which relates to any intellectual or
intangible property (including the Company Intellectual Property);
          (v) each Contract relating to the Company, or to which the Company is
a party or by which any of the Assets are bound, which contains any
non-solicitation, non-competition, confidentiality or similar obligations or
which otherwise prohibit the Company from entering into any line of business or
otherwise engaging in any activities, or from freely providing services or
supplying products to any customer or potential customer, or in any part of the
world;
          (vi) each Contract for the cleanup, abatement or other actions in
connection with any Hazardous Material, the remediation of any existing
environmental Liabilities, violation of any environmental Laws or relating to
the performance of any environmental audit or study;
          (vii) each joint venture, partnership, strategic relationship or
similar Contract relating to the Company, or to which the Company is a party or
by which any of the Assets are bound;
          (viii) each Contract with any Governmental Authority relating to the
Company, or to which the Company is a party or by which any of the Assets are
bound;
          (ix) each Contract with a pharmaceutical manufacturer or an agency
representing a pharmaceutical manufacturer that may give rise to revenues
exceeding $25,000;
          (x) each Contract for the employment by the Company of any individual,
or any consulting, retention bonus, indemnification or severance Contract; and
          (xi) each Contract not otherwise required to be listed in the
Disclosure Schedule pursuant to this Section 4.16(a), under which, in the
reasonable judgment of the Company, the consequences of a default or termination
could have a Material Adverse Effect.

29



--------------------------------------------------------------------------------



 



     The foregoing are referred to as the “Material Contracts.”
          (b) Each Material Contract is in full force and effect and is a legal,
valid, binding and enforceable obligation of or against the Company, except as
may be limited by the Enforceability Exceptions. Except for breaches or defaults
which have been cured and for which the breaching party has no Liability,
neither the Company nor, to the Knowledge of the Company, any other party to any
Material Contract, has breached or defaulted in any material respect, or has
improperly terminated, revoked or accelerated, any Material Contract, and, to
the Knowledge of the Company, there exists no condition or event which, after
notice or lapse of time or both, would constitute any such breach, default,
termination, revocation or acceleration. Except as set forth in
Schedule 4.16(b), all Material Contracts were negotiated at arm’s length and
since December 31, 2004, the Company has not been a party to any Contract,
transaction or other arrangement with any current or former officers, directors,
stockholders, employees or Affiliates of the Company or, to the Knowledge of the
Company, any current or former Affiliate of any such Persons.
          (c) Except as set forth on Schedule 4.16(c), no consents, waivers or
approvals from any Persons are (i) required in connection with the execution,
delivery or performance of this Agreement by the Company or the consummation by
the Company of the transactions contemplated herein, or (ii) necessary or
advisable in order that any Material Contract or Material Permit remain in
effect without modification after consummation of the transactions contemplated
hereby and not give rise to any right to termination, cancellation, or
acceleration or loss of any right or benefit of the Company (the consents set
forth on Schedule 4.16(c) are hereafter referred to as the “Third Party
Consents”).
          (d) During the period beginning on July 21, 2004 and ending on
December 31, 2005 the Company did not receive net revenue equal to or exceeding
$400,000 pursuant to the terms and conditions of that certain Strategic
Marketing Agreement effective as of July 21, 2004 by and between the Company and
I-FRONTIER, Inc.
          (e) The Company is not party to any exclusive Contract that would
limit its ability to select and use any entity to provide accreditation of new
continuing medical education offerings.
     Section 4.17 Governmental Consents. Except as set forth on Schedule 4.17
(the “Governmental Consents”), no consent, waiver, approval, order or
authorization of or from, or registration, notification, declaration or filing
with any Governmental Authority is required or advisable in connection with the
execution, delivery or performance of this Agreement by the Company, the
consummation by the Company of the transactions contemplated herein, or the
operation of the Company after the Closing, in each case except where the
absence would not have a material impact on the Business.
Section 4.18 Insurance.
          (a) Schedule 4.18(a) sets forth an accurate list of all insurance
policies carried by the Company, the amounts and types of insurance coverage
maintained thereunder and all insurance loss runs and worker’s compensation
claims received for the past three (3) policy

30



--------------------------------------------------------------------------------



 




years. The Company has delivered or made available to Parent true, complete and
correct copies of all such insurance policies. With respect to each such
insurance policy: (i) the policy is legal, valid, binding and enforceable in
accordance with its terms and is in full force and effect, except as may be
limited by the Enforceability Exceptions, and (ii) the Company is not in breach
or default (including any breach or default with respect to the payment of
premiums or the giving of notice), and, to the Knowledge of the Company, no
event has occurred which, with notice or the lapse of time, would constitute a
breach or default or permit termination or modification under the policy. All
premiums payable under all such policies have been paid, and the Company is in
full compliance with the terms of such policies. Such policies of insurance are
of the type and in amounts customarily carried by Persons conducting businesses
similar to the Business. To the Knowledge of the Company, there have been no
threatened terminations of, or material premium increases with respect to, any
such policies.
          (b) Except as set forth in Schedule 4.18(b), there is no claim pending
or, to the Knowledge of the Company, any existing facts which are reasonably
likely to result in a claim under any such policy, and if any of the foregoing
have been disclosed, no such claim or existing facts was questioned, denied or
disputed by the underwriter of such policy. The Company will not be liable for
retroactive premiums or similar payments except as set forth in Schedule
4.18(b), and the Company is otherwise in compliance in all material respects
with the terms of such policies. The Company has not been denied insurance
coverage at any time during the past five years and no policies have been
cancelled or have been refused to be renewed by the insurer in the past five
years except as set forth in Schedule 4.18(b). The Company has no Knowledge of
any threatened termination of or premium increase with respect to, any such
policy except as set forth in Schedule 4.18(b). Each such policy will continue
to be enforceable and in full force and effect immediately following the Closing
in accordance with the terms thereof as in effect immediately prior to the
Closing, except as may be limited by the Enforceability Exceptions. The Company
has not failed to timely give any notice required or failed to satisfy any
subjectivities under such insurance policies or binders of insurance. Other than
with respect to the Company’s D&O policy, no Person other than the Company is a
named insured under any insurance policy of the Company.
     Section 4.19 Labor Matters. With respect to employees of and independent
contractors to the Company:
          (a) The Company complies and has complied with all applicable domestic
and foreign Laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, including any such Laws respecting
employment discrimination, employee classification, workers’ compensation,
family and medical leave, the Immigration Reform and Control Act, and
occupational safety and health requirements, except where the failure to do so
would not, individually or in the aggregate, have a material impact on the
Business. The Company has complied with all employment agreements, and no
claims, controversies, investigations or suits are pending or, to the Knowledge
of the Company, threatened, with respect to such Laws or agreements, either by
private individuals or by Governmental Authorities. All employees are at-will.
The Company has no obligation, contingent or otherwise, to pay severance
benefits except as set forth in Schedule 4.19(a).

31



--------------------------------------------------------------------------------



 



          (b) All persons who have performed services for the Company while
classified as independent contractors have, to the Knowledge of the Company,
satisfied the requirements of Law to be so classified, and the Company has fully
and accurately reported their compensation on IRS Forms 1099 or other applicable
Tax forms for independent contractors when required to do so.
          (c) Schedule 4.19(c) sets forth the current and former employees of
the Company that have entered into confidentiality agreements in favor of the
Company that remain in effect, and copies thereof have been delivered or made
available to Parent. Schedule 4.19(c) also sets forth the current employees of
the Company that have not entered into such confidentiality agreements in favor
of the Company.
          (d) To the Knowledge of the Company, no contractor used by or under
contract with the Company is in material violation of any Law relating to labor
or employment matters, with respect to any work such contractor has performed
for the Company.
          (e) Schedule 4.19(e) sets forth a complete and accurate list, as of
the date hereof, of (i) all employees of the Company; (ii) all officers and all
directors of the Company; (iii) all employment agreements with such employees,
officers, and directors; and (iv) the current annual compensation (and the
portions thereof attributable to salary, bonus, and other compensation
respectively) of each such employee, officer or director as of the date of this
Agreement. Any accruals for incentive bonuses, accrued commissions and other
compensation to employees of the Company for the calendar year 2005 are
accurately reflected on the Financial Statements. Schedule 4.19(e) also shows
totals accrued for vacation, sick leave, and incentive bonuses for all
employees.
          (f) No labor union has ever represented the Company’s employees and no
collective bargaining agreement has been binding against the Company; the
Company has not engaged in any unfair labor practice, and there is not now, nor
within the past three years has there been, any unfair labor practice complaint
against the Company or, to the Knowledge of the Company, threatened, before the
National Labor Relations Board or any other comparable foreign or domestic
authority or any workers’ council.
          (g) Since January 1, 2004, the Company has not effectuated (A) a plant
closing as defined in the Worker Adjustment and Retraining Notification Act of
1988, as amended from time to time (the “WARN Act”) affecting any site of
employment or one or more operating units within any site of employment of the
Company or (B) a mass layoff as defined in the WARN Act, nor has the Company
been affected by any transaction or engaged in layoffs or employment
terminations sufficient in number to trigger application of any similar state or
local Law. Since January 1, 2004, the Company has provided notices under the
WARN Act as required.
          (h) All employees of the Company are employed within the United
States. Except as set forth in Schedule 4.19(h), all persons employed in the
United States are citizens of the United States.
     Section 4.20 Employee Benefit Plans.

32



--------------------------------------------------------------------------------



 



          (a) Schedule 4.20(a) contains a complete and accurate list of all
Benefit Plans and Benefit Arrangements.
          (b) The Company has delivered or made available to Parent true and
complete copies of the following documents with respect to each Benefit Plan and
Benefit Arrangement, to the extent applicable: (i) all plan or arrangement
documents (or, if no plan document exists, a written description of the Benefit
Plan or Benefit Arrangement), including trust agreements, insurance policies,
service agreements and formal and informal amendments to each; (ii) the
Form 5500 and any attached financial statements for the last three plan years;
(iii) the last Internal Revenue Service (“IRS”) determination or opinion letter
that covered the qualification of the entire plan; (iv) summary plan
descriptions, summaries of material modifications, and any prospectuses that
describe the Benefit Plans or Benefit Arrangements; (v) all material notices the
IRS, Department of Labor, or any other domestic or foreign Governmental
Authority issued to the Company within the four years preceding the date of this
Agreement; and (vi) employee manuals or handbooks containing personnel or
employee relations policies.
          (c) All Benefit Plans and Benefit Arrangements have been maintained in
all material respects in accordance with all applicable legal requirements and
with their terms. To the Knowledge of the Company, nothing has occurred with
respect to the operation of any Benefit Plan that could cause the loss of
qualification or exemption or the imposition of any Liability, lien, penalty or
Tax under ERISA or the Code or materially increase its cost. With respect to
each Benefit Plan, to the Knowledge of the Company, no non-exempt transactions
prohibited by Code Section 4975 or ERISA Section 406 and no breaches of
fiduciary duty described in ERISA Section 404 have occurred. With respect to any
Benefit Plan or Benefit Arrangement that is subject to Section 409A of the Code,
the Company will adopt amendments by December 31, 2005 (or such other extended
deadline as the Treasury may permit under Section 409A of the Code), so that no
such Benefit Plan or Benefit Arrangement is likely to result in any
participant’s incurring income acceleration or penalties under Section 409A of
the Code.
          (d) The Company does not have and has never had any ERISA Affiliates.
          (e) Except as set forth in Schedule 4.20(e), no Benefit Plan or
Benefit Arrangement contains any provision or, to the Knowledge of the Company,
is subject to any Law that would accelerate or vest any benefit or require
severance, termination or other payments or trigger any Liability as a result of
the transactions this Agreement contemplates, whether by the Company, the
Company’s stockholders, or otherwise.
          (f) No employee, officer or director has been promised or paid any
severance, bonus or incentive compensation related to the transactions this
Agreement contemplates.
          (g) No employee, director or former employee or director (or
beneficiary of any of the foregoing) of the Company is entitled to receive any
benefits, including death or medical benefits (whether or not insured) beyond
retirement or other termination of

33



--------------------------------------------------------------------------------



 




employment, other than as applicable Law requires and there have been no written
or oral commitments inconsistent with the foregoing.
          (h) The Company does not have and has never had any Benefit Plan or
Benefit Arrangement covering any employee of the Company that is subject to the
Laws of any jurisdiction outside of the United States.
          (i) The Company has never sponsored or maintained or had any Liability
with respect to any Benefit Plan that is subject to Title IV of ERISA.
          (j) There are no pending claims (other than routine benefit claims) or
lawsuits that have been asserted or instituted by, against, or relating to, any
Benefit Plans or Benefit Arrangements that could give rise to any material
Liability nor, to the Knowledge of the Company, is there any basis for any such
claim or lawsuit. No Benefit Plans or Benefit Arrangements are or have been
under audit or examination (nor has notice been received of a potential audit or
examination) by any Governmental Authority; and no matters are pending under the
IRS’s Employee Plans Compliance Resolutions System or any successor or
predecessor program.
          (k) Each Benefit Plan and Benefit Arrangement may be amended or
terminated by the Company at any time without liability or expense to the
Company or such plan or arrangement as a result thereof (other than for benefits
accrued through the date of amendment or termination and reasonable
administrative expenses related thereto or with respect to agreements with
employees or other individuals that may require consent from such employees or
individuals), and no plan documentation or agreement or communication
distributed generally to employees by its terms prohibits the Company from
amending or terminating such Benefit Plan or Benefit Arrangement.
          (l) The Company has paid all amounts it is required to pay as
contributions to the Benefit Plans as of the date hereof; all benefits accrued
under any unfunded Benefit Plan or Benefit Arrangement will have been paid,
accrued, or otherwise adequately reserved in accordance with generally accepted
accounting principles and records of the Company; all monies withheld from
employee paychecks for Benefit Plans have been transferred to the relevant plan
within the time applicable regulations specify.
          (m) All group health plans of the Company materially comply with the
requirements of Part 6 of Title I of ERISA (“COBRA”), Code Section 5000, the
Health Insurance Portability and Accountability Act, and any other comparable
Laws; the Company does not provide benefits through a voluntary employee
beneficiary association as defined in Code Section 501(c)(9).
          (n) All actions to be taken under this Agreement with respect to
equity or equity-based compensation (i) are permitted by the terms of the
applicable Benefit Arrangements (or appropriate consents have been or will be
obtained from the affected participants); (ii) will be consistent with material
communications to recipients of such compensation; and (iii) will comply in all
material respects with applicable Law.

34



--------------------------------------------------------------------------------



 



     Section 4.21 Compliance with Law. The Company is and has at all times been
in compliance with, and has conducted the Business and owned, used, operated and
maintained its properties, rights and assets (including the Assets) in
compliance with, all applicable Laws, except for any non-compliance that could
not, individually or in the aggregate, reasonably be expected to have a material
impact on the Business; provided, that this Section 4.21 shall not apply to
Healthcare Laws, which shall be addressed exclusively in Section 4.30. To the
Knowledge of the Company, except as set forth in Schedule 4.21, no claims have
been alleged or threatened asserting the Company’s violation of, Liability for,
or potential responsibility under, any Law. Except as set forth in
Schedule 4.21, the Company has never conducted any internal investigation with
respect to any actual, potential or alleged material violation of any Law by any
director, officer or employee.
     Section 4.22 Litigation. Except as set forth in Schedule 4.22, there are no
claims, actions, suits, proceedings, arbitrations, governmental investigations
or inquiries pending or, to the Knowledge of the Company, threatened, against or
affecting the Company or any of its assets, rights or properties, or any current
or former officer, director, employee, consultant, agent or stockholder of the
Company with respect to the Company, the Business, or any of the Assets, or
seeking to prevent or delay the transactions contemplated pursuant to this
Agreement, and no written notice of any claim, action, suit, proceeding,
governmental investigation or inquiry involving or relating to the Company, the
Business or any Asset, whether pending or threatened, has been received by the
Company. There are no judgments, orders, injunctions, decrees, stipulations or
awards (whether rendered by a court, administrative agency or other Governmental
Authority, by arbitration or otherwise) against the Company, the Business or any
Asset.
     Section 4.23 Intellectual Property.
          (a) Schedule 4.23(a) lists all Intellectual Property Registrations
that are registered or filed in the name of the Company, alone or jointly with
others, in each case, enumerating specifically the applicable filing or
registration number, title, subject matter, jurisdiction in which filing was
made or from which registration issued, date of filing or issuance, names of all
applicant(s), registrant(s) and current registered owners(s), as applicable, and
status of any required issuance, renewal, maintenance or other payments. All
assignments of Intellectual Property Registrations have been properly executed
and recorded. To the Knowledge of the Company, all Intellectual Property
Registrations are valid and enforceable and all issuance, renewal, maintenance
and other payments that are or have become due with respect thereto have been
timely paid by or on behalf of the Company. As of the Closing, there are no
inventorship or ownership challenges or interferences declared with respect to
any patents or patent applications included in the Intellectual Property
Registrations, or to the Knowledge of the Company, threatened.
          (b) To the Knowledge of the Company, the Company has complied with its
duty of candor and disclosure to the United States Patent and Trademark Office
with respect to all patent applications filed by or on behalf of the Company
(the “Patent Applications”) and has made no material misrepresentation in the
Patent Applications. The Company has no Knowledge of any information that would
preclude it from having clear title to

35



--------------------------------------------------------------------------------



 




the Intellectual Property Registrations or regarding the patentability or
enforceability of any Intellectual Property Registrations.
          (c) Each item of Company Intellectual Property will be owned or
available for use by the Company immediately following the Closing on
substantially identical terms and conditions as it was immediately prior to the
Closing. Except as set forth in Schedule 4.23(c), the Company is the sole and
exclusive owner of all Company Owned Intellectual Property, free and clear of
any Security Interests. Schedule 4.23(c) contains a list of all Company Owned
Intellectual Property, other than the Intellectual Property Registrations, that
is material to the conduct of the Business. The Company Intellectual Property
constitutes all Intellectual Property necessary (i) to develop, test, modify,
make, use, sell, have made, used and sold, import, reproduce, market and
distribute the Customer Offerings in the manner so done currently and
contemplated to be done in the future by the Company, (ii) to operate and use
the Internal Systems as they are currently used and contemplated to be used in
the future by the Company, and (iii) otherwise to conduct the Business in all
material respects in the manner currently conducted and contemplated to be
conducted in the future by the Company.
          (d) The Company has taken reasonable measures to maintain in
confidence all trade secrets and confidential information included in the
Company Intellectual Property. No other person or entity has any joint ownership
interest, royalty interest, or license right to any of the Company Owned
Intellectual Property except pursuant to agreements or licenses specified in
Schedule 4.23(g).
          (e) To the Knowledge of the Company, except as set forth on
Schedule 4.23(e), none of the Customer Offerings, or the manufacture,
importation, marketing, sale, distribution, provision or use thereof by the
Company or any reseller, distributor, customer or user thereof, or any other
activity of the Company, infringes or violates, or constitutes a
misappropriation of, any Intellectual Property rights of any third party. To the
Knowledge of the Company, none of the Internal Systems (other than third party
off-the-shelf hardware or software), or the Company’s past, current or currently
contemplated use thereof, infringes or violates, or constitutes a
misappropriation of, any Intellectual Property rights of any third party.
Schedule 4.23(e) lists any complaint, claim or notice, or threat of any of the
foregoing (including any notification that a license under any patent is or may
be required), received by the Company alleging any such infringement, violation
or misappropriation and any request or demand for indemnification or defense
received by the Company from any reseller, distributor, customer, user or any
other third party in relation to the Customer Offerings; and the Company has
provided to Parent or made available in a data room reviewed by Parent copies of
all such complaints, claims, notices, requests, demands or threats, as well as
any legal opinions, studies, market surveys and analyses relating to any alleged
or potential infringement, violation or misappropriation.
          (f) To the Knowledge of the Company and except as set forth on
Schedule 4.23(f), no other Person is infringing, violating or misappropriating
any of the Company Owned Intellectual Property in any material respect. The
Company has provided to Parent or made available in a data room reviewed by
Parent copies of all material correspondence, analyses, legal opinions,
complaints, claims, notices or threats concerning the

36



--------------------------------------------------------------------------------



 




current infringement, violation or misappropriation of any material Company
Owned Intellectual Property.
          (g) Schedule 4.23(g) identifies each license, covenant or other
agreement pursuant to which the Company has assigned, transferred, licensed,
distributed or otherwise granted any right or access to any Person, or
covenanted not to assert any right, with respect to any Company Intellectual
Property. Except as described in Schedule 4.23(g), the Company has not agreed to
indemnify any Person against any infringement, violation or misappropriation of
any Intellectual Property rights with respect to any Customer Offerings.
          (h) Schedule 4.23(h) identifies (i) each item of Company Licensed
Intellectual Property and the license or agreement pursuant to which the Company
licenses, uses, accesses or operates under it (excluding off-the-shelf software
programs that are part of the Internal Systems and are licensed by the Company
pursuant to “shrink wrap” licenses) and (ii) each agreement, contract,
assignment or other instrument pursuant to which the Company has obtained any
ownership interest in or to each item of Company Owned Intellectual Property. No
third party services, materials, processes or Software are included in or
required to use, operate, distribute, or modify the Customer Offerings or
Internal Systems, except as specifically set forth in Schedule 4.23(h). None of
the Customer Offerings or Internal Systems (other than third party off-the-shelf
hardware or software) includes “shareware”, “freeware” or other code that was
developed by or obtained by Company from third parties other than pursuant to
the license agreements listed in Schedule 4.23(h).
          (i) The Company has not licensed, distributed or disclosed, and knows
of no distribution or disclosure by others (including its employees and
contractors) of, the source code for any Software included in the Customer
Offerings or Internal Systems (other than third party off-the-shelf hardware or
software) or other confidential information constituting, embodied in or
pertaining to such Software (“Company Source Code”) to any Person, except
pursuant to the agreements listed in Schedule 4.23(i) or as required to be filed
as part of patent applications, and the Company has taken all reasonable
physical and electronic security measures to otherwise prevent disclosure of
such Company Source Code. Except as noted, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or would reasonably be expected to, nor will the consummation of
the transactions contemplated hereby, result in the disclosure or release of
such Company Source Code by Company, or its escrow agent(s) or any other person
to any third party.
          (j) All of the Software and Documentation comprising, incorporated in
or bundled with the Customer Offerings or Internal Systems (other than third
party off-the-shelf hardware or software) have been designed and authored by
regular employees of the Company within the scope of their employment or by
independent contractors of the Company.
          (k) Schedule 4.23(k) lists Open Source Materials (as defined below)
that Company has utilized in any way and describes the manner in which such Open
Source Materials have been utilized, including, without limitation, whether and
how the Open Source Materials have been modified and/or distributed by the
Company. Except as set forth on Schedule 4.23(k), Company has not
(i) incorporated Open Source Materials into, or combined Open Source Materials
with, the Customer Offerings; (ii) distributed Open Source Materials in

37



--------------------------------------------------------------------------------



 




conjunction with any other software developed or distributed by Company; or
(iii) used Open Source Materials that create, or purport to create, obligations
for Company with respect to the Customer Offerings or grant, or purport to
grant, to any third party, any rights or immunities under Intellectual Property
rights (including, but not limited to, using any Open Source Materials that
require, as a condition of use, modification and/or distribution of such Open
Source Materials that other software incorporated into, derived from or
distributed with such Open Source Materials be (a) disclosed or distributed in
source code form, (b) licensed for the purpose of making derivative works, or
(c) redistributable at no charge or minimal charge). “Open Source Materials”
means all software or other material that is distributed as “free software”,
“open source software” or under a similar licensing or distribution model,
including, but not limited to, the GNU General Public License (GPL), GNU Lesser
General Public License (LGPL), Mozilla Public License (MPL), BSD Licenses, the
Artistic License, the Netscape Public License, the Sun Community Source License
(SCSL) the Sun Industry Standards License (SISL) and the Apache License.
          (l) Each employee of the Company and each independent contractor of
the Company involved in the design, development, or testing of the Customer
Offerings or Internal Systems has executed valid and binding written agreements
expressly assigning to the Company all right, title and interest in any
inventions and works of authorship, whether or not patentable, invented,
created, developed, conceived and/or reduced to practice during the term of such
employee’s employment or such independent contractor’s work for the Company, and
all Intellectual Property rights therein, and has waived all moral rights
therein to the extent legally permissible. All joint owners of the Company Owned
Intellectual Property are listed in Schedule 4.23(l).
          (m) The Customer Offerings and the Internal Systems (other than third
party off-the-shelf hardware or software) are free from significant defects or
programming errors and conform in all material respects to the written
documentation and specifications therefor. To the Knowledge of the Company, the
Customer Offerings and the Internal Systems (other than third party
off-the-shelf hardware or software) do not contain any disabling device, virus,
worm, back door, Trojan horse or other disruptive or malicious code that may
impair their intended performance or otherwise permit unauthorized access to,
hamper, delete or damage any computer system, software, network or data. The
Company has not received any warranty claims, contractual terminations or
requests for settlement or refund due to the failure of the Customer Offerings
to meet end user needs or for harm or damage to any third party except as set
forth in Schedule 4.23(m).
          (n) The Company has neither sought, applied for nor received any
support, funding, resources or assistance from any Governmental Authority or
funding source in connection with the research, development, design,
commercialization, application, manufacture, testing or use of the Customer
Offerings or any facilities or equipment used in connection therewith.
          (o) The Company is the owner of the Database and holds all applicable
copyrights covering such Database. As of December 6, 2005, the Database contains
at least 362,371 registrants who have identified themselves as registered
physicians (“Registered Physicians”), including at least 211,302 registrants who
have identified themselves as physicians

38



--------------------------------------------------------------------------------



 



registered in the United States (“U.S. Registered Physicians”). As of December
6, 2005, the Database contains at least 198,749 registrants who have identified
themselves as medical students, including at least 122,473 registrants who have
identified themselves as medical students in the United States. Schedule 4.23(o)
lists by medical specialty the number of Registered Physicians and U.S.
Registered Physicians in the Database. For purposes of this Agreement,
“Database” means the emedicine.com data consisting of online members who are
physicians (M.D.s and D.O.s), physicians-in-training and medical students.
          (p) With respect to privacy and security commitments for personally
identifiable information (including, but not limited to, terms and conditions
and privacy policies applicable to such personally identifiable information)
(the “Commitments”):
          (i) the Company is in material compliance with its Commitments;
          (ii) the Company has not received inquiries from the Federal Trade
Commission or any other federal or state governmental agencies regarding the
Commitments;
          (iii) the Company has not received any written (including electronic
mail) complaints from any website user regarding Commitments, or compliance with
the Commitments; and
          (iv) the Commitments have not been rejected by any applicable
certification organization which has reviewed such Commitment or to which any
such Commitment has been submitted.
     Section 4.24 Books and Records. The Company has made and kept (and given
Parent access to), as applicable, business records, financial books and records,
sales order files, purchase order files, engineering order files, warranty and
repair files, supplier lists, customer lists, dealer, representative and
distributor lists, studies, surveys, analyses, strategies, plans, forms,
designs, diagrams, drawings, specifications, technical data, production and
quality control records and formulations which, in reasonable detail, accurately
and fairly reflect in all material respects the activities of the Company (the
“Books and Records”). The Company has not engaged in any material transaction,
maintained any bank account or used any material corporate funds except as
reflected in its normally maintained Books and Records.
     Section 4.25 Taxes.
          (a) For purposes of this Agreement, the following terms have the
following meanings:
          “Taxes” (including with correlative meaning “Tax” and “Taxable”) means
(x) any and all taxes, and any and all other charges, fees, levies, duties,
deficiencies, customs or other similar assessments or liabilities in the nature
of a tax, including without limitation any income, gross receipts, ad valorem,
net worth, premium, value-added, alternative or add-on minimum, excise,
severance, stamp, occupation, windfall profits, real property, personal
property, assets, sales, use, capital stock, capital gains, documentary,
recapture, transfer, transfer gains, estimated, withholding, employment,
unemployment insurance, unemployment compensation, social security, business
license, business organization, environmental, workers

39



--------------------------------------------------------------------------------



 



          compensation, payroll, profits, license, lease, service, service use,
gains, franchise and other taxes imposed by any federal, state, local, or
foreign governmental entity, and (y) any interest, fines, penalties,
assessments, or additions resulting from, attributable to, or incurred in
connection with any items described in this paragraph or any contest or dispute
thereof; and
          “Tax Returns” means any and all reports, returns, declarations,
statements, forms, or other information required to be supplied to a
Governmental Authority or to any individual or entity in connection with Taxes
and any associated schedules, attachments, work papers or other information
provided in connection with such items, including any amendments, thereof.
          (b) Except as set forth in Schedule 4.25(b), the Company has properly
filed on a timely basis all Tax Returns that it was required to file, and all
such Tax Returns were true, correct and complete in all material respects. The
Company has properly paid on a timely basis all Taxes, whether or not shown on
any of its Tax Returns, that were due and payable. All Taxes that the Company is
or was required by law to withhold or collect have been withheld or collected
and, to the extent required, have been properly paid on a timely basis to the
appropriate Governmental Authority. The Company has complied with all
information reporting and back-up withholding requirements including maintenance
of the required records with respect thereto, in connection with amounts paid to
any employee, independent contractor, creditor or other third party.
          (c) The unpaid Taxes of the Company for periods through the Most
Recent Balance Sheet Date do not exceed the accruals and reserves for Taxes
(excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the Base Balance
Sheet. All Taxes attributable to the period from and after the Most Recent
Balance Sheet Date are attributable to the conduct by the Company of its
operations in the Ordinary Course of Business.
          (d) The Company has never been a member of any group of corporations
with which it has filed (or been required to file) consolidated, combined, or
unitary Tax Returns. The Company has no actual or potential liability under
Treasury Regulations Section 1.1502-6 (or any comparable or similar provision of
federal, state, local or foreign law), as a transferee or successor, pursuant to
any contractual obligation, or otherwise for any Taxes of any Person (including
without limitation any affiliated, combined, or unitary group of corporations or
other entities that included the Company during a prior taxable period) other
than the Company. The Company is not a party to, bound by, or obligated under
any Tax allocation, Tax sharing, Tax indemnity or similar agreement.
          (e) The Company has delivered to Parent and Newco (i) complete and
correct copies of all Tax Returns of the Company relating to Income Taxes for
all Taxable periods for which the applicable statute of limitations has not yet
expired and (ii) complete and correct copies of all private letter rulings,
revenue agent reports, information document requests, notices of proposed
deficiencies, deficiency notices, protests, petitions, closing agreements,
settlement agreements, and pending ruling requests and any similar documents
submitted by, received by or agreed to by or on behalf of the Company relating
to Taxes for all Taxable periods for which the applicable statute of limitations
has not yet expired. The Company has delivered

40



--------------------------------------------------------------------------------



 



or made available to Parent complete and correct copies of all Tax Returns of
the Company relating to Taxes other than Income Taxes for all Taxable periods
for which the applicable statute of limitations has not yet expired. No
examination or audit of any Tax Return of the Company by any Governmental
Authority is currently in progress or, to the Knowledge of the Company,
threatened or contemplated. The Tax Returns of the Company relating to Income
Taxes have been audited by the Internal Revenue Service or other applicable
Governmental Authority for the periods specified in Schedule 4.25(e). In the
last three (3) years, the Company has not been informed by any jurisdiction that
the jurisdiction believes that the Company was required to file any Tax Return
that was not filed.
          (f) The Company has not (i) waived any statute of limitations with
respect to Taxes or agreed to extend the period for assessment or collection of
any Taxes, (ii) requested any extension of time within which to file any Tax
Return, which Tax Return has not yet been filed, or (iii) executed or filed any
power of attorney relating to Taxes with any Governmental Authority.
          (g) The Company is not a party to any Tax litigation. The Company has
not engaged in any transaction that could affect the income Tax Liability of the
Company for any taxable year not closed by the applicable statute of limitations
that is a “listed transaction” or other “reportable transaction” within the
meaning of Section 1.6011-4(b) of the Treasury Regulations.
          (h) There are no Liens or other encumbrances with respect to Taxes
upon any of the assets or properties of the Company, other than with respect to
Taxes not yet due and payable.
          (i) None of the assets of the Company (i) is property that is required
to be treated as being owned by any other person pursuant to the provisions of
former Section 168(f)(8) of the Internal Revenue Code of 1954, (ii) is
“tax-exempt use property” within the meaning of Section 168(h) of the Code,
(iii) directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code, or (iv) is subject to a lease under
Section 7701(h) of the Code or under any predecessor section.
          (j) The Company will not be required to include any item of income in,
or exclude any item of deduction from, Taxable income for any Taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a Taxable period ending on or prior to the Closing Date
(or as a result of the transactions contemplated by this Agreement) under
Section 481 of the Code (or any corresponding or similar provision of federal,
state, local or foreign Tax law); (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Tax law) executed on or prior to the Closing Date;
(iii) installment sale or open transaction disposition made on or prior to the
Closing Date; or (iv) except as set forth on Schedule 4.25(j), prepaid amount
received on or prior to the Closing Date. The Company currently utilizes the
accrual method of accounting for Income Tax purposes and such method of
accounting has not changed in the past five (5) years.

41



--------------------------------------------------------------------------------



 



          (k) The Company has not participated in or cooperated with an
international boycott within the meaning of Section 999 of the Code.
          (l) The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(l)(A)(ii) of the Code.
          (m) The Company is not obligated to make any payments, and is not a
party to any agreement that could obligate it to make any payments as a result
of the transactions contemplated hereby that are or could be, separately or in
the aggregate, treated as an “excess parachute payment” under Section 280G of
the Code (without regard to Sections 280G(b)(4) and 280G(b)(5) thereof).
          (n) The Company has not in the last five (5) years distributed to its
stockholders or security holders stock or securities of a controlled
corporation, nor has stock or securities of the Company been distributed, in a
transaction to which Section 355 or Section 361 of the Code applies.
          (o) The Company does not own any interest in an entity, and is not a
party to any other agreement or arrangement, that is characterized as a
partnership for United States federal income Tax purposes.
          (p) Schedule 4.25(p) sets forth each jurisdiction (other than United
States federal) that has sent notices or communications of any kind requesting
information relating to the Company’s nexus with such jurisdiction.
          (q) Except as set forth on Schedule 4.25(q), no stockholder of the
Company holds Common Stock that is non-transferable and subject to a substantial
risk of forfeiture within the meaning of Section 83 of the Code with respect to
which a valid election under Section 83(b) of the Code has not been made, and no
payment to any stockholder of the Company of any portion of the consideration
payable pursuant to this Agreement will result in compensation or other income
to such stockholder with respect to which Parent, Newco, the Company, or the
Surviving Corporation would be required to deduct or withhold any Taxes.
     Section 4.26 Absence of Changes. Since December 31, 2004, the Company has
conducted its business in the ordinary course of business consistent with past
practice, and except as expressly contemplated herein, or as set forth on
Schedule 4.26, there has not been:
          (a) any change, occurrence or omission that by itself or together with
other changes, occurrences and omissions, has had or is likely to have a
Material Adverse Effect;
          (b) any damage, destruction or loss (whether or not covered by
insurance), individually or in the aggregate, that has had or is likely to have
a Material Adverse Effect;
          (c) any material breach, amendment or termination of any Contract,
Permit or other agreement to which the Company is a party;

42



--------------------------------------------------------------------------------



 



          (d) any change in accounting methods or practices (including any
change in depreciation or amortization policies or rates, or policies with
respect to reserves for uncollectible accounts receivable) by the Company or the
revaluation by the Company of any Assets;
          (e) any sale, assignment, transfer, license, or sublicense of any
Assets other than in the ordinary course of business consistent with past
practice;
          (f) any purchase or acquisition of, or Contract to purchase or
acquire, any property, right or asset of any Person, in each case outside the
ordinary course of business consistent with past practice;
          (g) any cancellation, or agreement to cancel, any material
indebtedness or other material obligation owing to the Company;
          (h) any commencement or notice of, or to the Knowledge of the Company,
threat of commencement of, any lawsuit or proceeding against, or investigation
of, the Company;
          (i) any distribution in respect of the Company Equity Securities or
any direct or indirect redemption, purchase or other acquisition of any
interests in the Company;
          (j) any agreement, amendment to any agreement, termination, action or,
to the Knowledge of the Company, failure to act that would constitute a
violation of or default under, or a waiver of rights under, any Material
Contract;
          (k) except in the Ordinary Course of Business, as required by
applicable Law or according to the existing terms of an employment agreement
and/or a Benefit Plan or Benefit Agreement, any changes with respect to a
Benefit Plan or Benefit Agreement or in the rate of compensation, commission,
bonus or other direct or indirect remuneration payable, whether as bonus, extra
compensation, pension or severance or vacation pay or otherwise, to any
director, officer, employee, salesman, distributor or agent; or
          (l) any agreement by the Company or, to the Knowledge of the Company,
any officer or employee thereof to do any of the things described in the
preceding clauses (a) through (j) (other than negotiations with Parent and Newco
and its representatives regarding the transactions contemplated by this
Agreement).
     Section 4.27 Bank Accounts; Powers of Attorney. Schedule 4.27 sets forth a
true and complete list of all bank accounts, safe deposit boxes and lock boxes
of the Company, including, with respect to each such account and lock box, the
names in which such accounts or boxes are held and identification of all Persons
authorized to draw thereon or have access thereto. No Person holds any general
or special power of attorney or similar authority from the Company.
     Section 4.28 Unlawful Payments. Neither the Company, nor, to the Knowledge
of the Company, any director, officer, stockholder, employee, agent or
representative of the Company, nor any Person associated with or acting for or
on behalf of the Company, has directly or indirectly (i) made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or

43



--------------------------------------------------------------------------------



 



other payment to any Person, private or public, regardless of what form, whether
in money, property, or services (A) to obtain favorable treatment for the
Company or the Business or to secure Contracts, (B) to pay for favorable
treatment for the Company or the Business or for Contracts secured, (C) to
obtain special concessions for the Company or the Business or for special
concessions already obtained, or (D) in violation of any legal requirement, or
(ii) established or maintained any fund or asset that has not been reflected in
the Books and Records.
     Section 4.29 HIPAA.
          (a) The Company complies in all material respects with and has
implemented all such measures required for the Company to comply with its
obligations as a Covered Entity for its “Health Plan” and as a “Business
Associate” as agreed upon with any “Covered Entity” (as such capitalized terms
are defined in the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) and the regulations promulgated thereunder), including without
limitation, the privacy and security regulations (45 C.F.R. 160 and 164) and the
transaction and code set regulations (45 C.F.R. 162) promulgated under HIPAA.
The Company is not a Covered Entity other than for its “Health Plan.” With
respect to any HIPAA regulatory requirements, including any contractual privacy
and security commitments for “Protected Health Information” (as that term is
defined in the HIPAA privacy and security regulations), for which the Company’s
(including any Affiliates) compliance with HIPAA is required (collectively, the
“HIPAA Commitments”),
          (i) the Company is in material compliance with the HIPAA Commitments;
          (ii) the transactions contemplated by this Agreement will not violate
any of the HIPAA Commitments;
          (iii) the Company has not received written inquiries from the U.S.
Department of Health and Human Services or any other Governmental Authority
regarding the Company’s compliance with the HIPAA Commitments; and
          (iv) the HIPAA Commitments have not been rejected by any applicable
certification organization which has reviewed such HIPAA Commitments or to which
any such HIPAA Commitment has been submitted.
     Section 4.30 Compliance with Healthcare Laws and Regulations.
          (a) Without limiting the generality of any other representation or
warranty made by the Company herein, the Company is conducting and has conducted
its business and operations in compliance in all material respects with, and
neither the Company nor any of its officers, directors or employees acting on
behalf of the Company has engaged in any activities that would constitute a
violation of applicable civil or criminal statutes, laws, ordinances, rules and
regulations of any federal, state, local or foreign Governmental Authority with
respect to regulatory matters relating to the provision, administration, and/or
payment for healthcare products or services (collectively, “Healthcare Laws”),
including, without limitation, to the extent applicable: (i) rules and
regulations governing the operation and administration of Medicare, Medicaid, or
other federal health care programs; (ii) 42 U.S.C. § 1320a-7(b),

44



--------------------------------------------------------------------------------



 



commonly referred to as the “Federal Anti-Kickback Statute,” (iii) 42 U.S.C. §
1395nn, commonly referred to as the “Stark Law,” (iv) 31 U.S.C. §§ 3729-33,
commonly referred to as the “False Claims Act” and (v) and rules and regulations
of the U.S. Food and Drug Administration.
          (b) The Company has not received any written notice or communication
from any Governmental Authority alleging noncompliance with any Healthcare Laws;
there is no civil, criminal or administrative action, suit, demand, claim,
complaint, hearing, investigation, notice, demand letter, warning letter,
proceeding or request for information related to noncompliance with, or
otherwise involving, any Healthcare Laws pending against the Company; the
Company has no material liability (whether actual or contingent) for failure to
comply with any Healthcare Laws; there has not been any material violation of
any Healthcare Laws by the Company in its submissions or reports to any
Governmental Entity that could reasonably be expected to require investigation,
corrective action or enforcement action; the Company has not been debarred or
excluded from participation in Medicare, Medicaid, or any other federal or state
healthcare program; and the Company has maintained, in all material respects,
all records required under any Healthcare Laws.
          (c) Any remuneration (including, without limitation, a “discount or
reduction in price,” as referenced in 42 U.S.C. § 1320a-7b(b)(3)(A)) exchanged
between the Company and its customers, contractors, or other entities with which
it has a business relationship (together, “Trading Partners”) has at all times
been commercially reasonable and represents the fair market value for rendered
services or purchased items. No remuneration exchanged between the Company and
its Trading Partners has taken into account, either directly or indirectly, the
volume or value of any referrals or any other federal health care program
business generated between the Company and such Trading Partners.
     Section 4.31 Brokers and Agents. Except for Shattuck Hammond Partners LLC,
neither the Company nor, to the Knowledge of the Company, any Company
Securityholder has employed any broker, finder or agent in connection with the
transactions contemplated by this Agreement.
     Section 4.32 Site Content.
          (a) The Company (i) owns or possesses legally enforceable and
transferable rights to use all of the Site Content (other than images), and
(ii) possesses legally enforceable rights to use all of the images comprising a
portion of the Site Content, in each case in all material respects, free and
clear of all Liens and pursuant to valid and subsisting written license
agreements set forth in Schedule 4.32(a) (the “Site Content Agreements”).
          (b) The Site Content Agreements provide for assignment of all of the
Site Content to the Company. Schedule 4.32(b) sets forth the current
compensation policy of the Company with respect to amounts payable to editors
and authors (or co-authors) for editing or authoring (or co-authoring) the Site
Content, respectively, and also sets forth all material arrangements that
deviate from such compensation policy.

45



--------------------------------------------------------------------------------



 



          (c) Schedule 4.32(c) contains a list of each article appearing on the
Sites setting forth the date each such article was last published.
          (d) To the Knowledge of the Company, no author or editor of any of the
Site Content has been paid any amount by any pharmaceutical manufacturer or any
other Person in connection with or related to the subject matter of that portion
of the Site Content authored or edited, as applicable, by such author or editor.
          (e) In the period from November 1, 2004 through December 6, 2005:
               (i) (A) at least 54% of the professional articles (other than
Orthopedic Surgery and Radiology) appearing on emedicine.com and imedicine.com
as of October 31, 2004 have been updated by a contributing author, and with
respect to each such article an administrative editor has reviewed such article,
and (B) at least 40% of such articles set forth in subsection (A) above have
been republished, each in accordance with the update review process as described
on Schedule 4.32(e)(i);
               (ii) a primary author or co-author for all of the professional
articles (other than Orthopedic Surgery and Radiology) appearing on
emedicine.com and imedicine.com as of October 31, 2004 has been contacted by the
Company, in accordance with the update review process as described on Schedule
4.32(e)(i), with regard to a continuing role and ongoing maintenance/updating of
such articles, 85% of such primary authors and co-authors have responded to the
Company, and 88% of all such authors and co-authors that have responded have
indicated a willingness to continue such role; and
               (iii) at least 80% of the chief editors, and 100% of the pharmacy
editors, assigned to the professional articles (other than Orthopedic Surgery
and Radiology) appearing on emedicine.com and imedicine.com as of October 31,
2004 have agreed to continue editing such articles on the terms and conditions
as in effect as of December 6, 2005.
          (f) The Company has provided to Parent a correct and complete copy of
the letter dated September 15, 2005 from the Attorney General of Nebraska to the
Company with respect to the conclusion of its investigation of the Company and
the Site Content.
          (g) To the Knowledge of the Company, Harvard Medical School has closed
its investigation of the President of the Company and concluded that no
violations of any Harvard Medical School guidelines has occurred, and no
actions, suits or proceedings against or affecting the Company and/or any
officers thereof are pending, threatened or contemplated by Harvard Medical
School.
     Section 4.33 Disclaimer of Warranties. EXCEPT WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH IN THIS AGREEMENT, OR IN
ANY OTHER DOCUMENT, CERTIFICATE OR OTHER INSTRUMENT DELIVERED OR TO BE DELIVERED
BY OR ON BEHALF OF THE COMPANY PURSUANT TO THIS AGREEMENT, THE COMPANY, PARENT
AND NEWCO ACKNOWLEDGE AND AGREE THAT THE COMPANY MAKES NO WARRANTY, EXPRESS OR
IMPLIED, WHETHER OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR QUALITY, AS TO THE

46



--------------------------------------------------------------------------------



 



BUSINESS OR THE ASSETS, OR ANY PART THEREOF, OR AS TO THE CONDITION OR
WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
PATENT, IT BEING UNDERSTOOD THAT, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE BUSINESS AND THE ASSETS ARE TO BE CONVEYED HEREUNDER “AS IS” AND
“WHERE IS” ON THE CLOSING DATE, AND IN THEIR THEN PRESENT CONDITION. PARENT AND
NEWCO SHALL RELY UPON THEIR OWN EXAMINATION THEREOF. THE COMPANY FURTHER
SPECIFICALLY DISCLAIMS ANY WARRANTY REGARDING PROJECTIONS OF REVENUES, SALES,
EXPENSES OR THE FUTURE PROFITABILITY OF THE BUSINESS AND THE COMPANY MAKES NO
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OR RELIABILITY OF ANY FORECASTS.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND NEWCO
     To induce the Company to enter into this Agreement and consummate the
transactions contemplated hereby, Parent and Newco represent to the Company
that, except as set forth in the Disclosure Schedule delivered by Parent and
Newco to the Company prior to the execution of this Agreement, the statements
contained in this Article V are true and correct as of the date of this
Agreement and will be true and correct as of the Closing as though made as of
the Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date).
     Section 5.1 Due Organization. Each of Parent and Newco is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of its incorporation and is duly authorized and qualified to do business
under all applicable Laws, to own, lease and operate its properties, and to
carry on its business in the places and in the manner as now conducted, except
where the failure to be so authorized or qualified does not and could not
reasonably be expected to have a material adverse effect on the ability of
Parent and Newco to consummate the transactions contemplated by this Agreement
(a “Parent Material Adverse Effect”).
     Section 5.2 Authorization; Validity. Each of Parent and Newco has full
legal right and all requisite corporate power and authority to operate and carry
on its businesses as presently conducted, and to execute, deliver and perform
this Agreement and the transactions and other agreements and instruments
contemplated by this Agreement. This Agreement and all other agreements and
instruments to be executed and delivered by each of Parent and Newco in
connection herewith, when executed and delivered by Parent or Newco shall have
been duly and validly authorized, executed and delivered by Parent and Newco.
This Agreement and the transactions and other agreements and instruments
contemplated hereby have been duly approved by all necessary corporate action of
each of Parent and Newco and, assuming due authorization, execution and delivery
by the other parties hereto, constitute the valid and binding obligations of
Parent and Newco, respectively, enforceable in accordance with their respective
terms, except as may be limited by the Enforceability Exceptions.

47



--------------------------------------------------------------------------------



 



     Section 5.3 No Conflicts. The execution, delivery and performance by Parent
and Newco of this Agreement and all other agreements and instruments
contemplated hereby and the consummation of the transactions contemplated hereby
do not:
          (a) conflict with, result in a breach or violation of, or require any
consent, approval or authorization under, such entity’s certificate of
incorporation or by-laws.
          (b) other than such as would not, individually or in the aggregate,
have a Parent Material Adverse Effect, conflict with, result in a default or
termination under, give any Person a right of termination, cancellation,
acceleration, suspension or revocation under, result in the loss of a material
benefit to such entity under, or require any consent, approval or authorization
under, any document, agreement or other instrument to which such entity is a
party or by which any of its properties, rights or assets are bound;
          (c) violate any Law to which or by which such entity or any of its
properties, rights or assets are subject or bound; or
          (d) constitute an event which, after notice or lapse of time or both,
would result in any conflict, breach, violation, default, termination,
requirement, loss, creation or imposition of any Lien, termination or impairment
or similar event described in Section 5.3(a)through (c).
     Section 5.4 Parent and Newco Board. The respective boards of directors of
Parent and Newco, by unanimous written consent, have approved the execution of
this Agreement.
     Section 5.5 Stockholder Approval. Parent, as the sole stockholder of Newco,
has approved this Agreement and the transactions contemplated hereby by written
consent in lieu of a special meeting of stockholders, and no other stockholder
vote, approval or consent of any holder of capital stock of each of Parent and
Newco is required or necessary to consummate the Merger.
     Section 5.6 Ownership of Newco; No Prior Activities. Newco is a direct,
wholly-owned subsidiary of Parent, was formed solely for the purpose of engaging
in the transactions contemplated by this Agreement and has engaged in no
business activity other than as contemplated by this Agreement. Except for
obligations or liabilities incurred in connection with its incorporation and the
transactions contemplated by this Agreement, Newco has not and will not have
incurred, directly or indirectly, through any subsidiary or affiliate, any
obligations or liabilities or engaged in any business activities of any type or
kind whatsoever or entered into any agreements or arrangements with any Person.
     Section 5.7 Financing. Parent has sufficient funds or financing in place as
of the date of this Agreement to fund the Common Stock Consideration and the
Preferred Stock Consideration to be paid at the Closing to the Company
Securityholders.
     Section 5.8 Brokers and Agents. Neither Parent nor Newco has employed any
broker, finder or agent in connection with the transactions contemplated by this
Agreement.

48



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     Section 6.1 Written Consents of the Company Stockholders. The Company has
distributed a written action of Company Stockholders in lieu of a meeting (the
“Consent Action of the Company Stockholders”), with a recommendation to approve
all actions proposed in such consent action, for the purpose of voting upon the
approval of this Agreement, the Merger, the other transactions contemplated
hereby and any other matter deemed necessary by the Board of Directors of the
Company (excluding any proposal for approval of any “excess parachute payments”
under Section 280G of the Code, which is the subject of Section 2.15 hereof).
The Company has obtained an executed written Consent Action of the Company
Stockholders from each of the Principal Stockholders concurrent with execution
of this Agreement. In connection with the solicitation of the signature(s)
required for the Consent Action of the Company Stockholders, the Company has,
prior to obtaining such written consents, (i) distributed to the Company
Stockholders an information statement and any other disclosure materials as
required by the DGCL and any other applicable Law, and (ii) used commercially
reasonable efforts to obtain from each Company Stockholder not constituting a
Principal Stockholder an executed Consent Action of the Company Stockholders.
     Section 6.2 Access and Information.
          (a) From the date hereof, Parent and Newco shall be entitled to make
or cause to be made such reasonable investigation of the Company and the
financial and legal condition thereof, as Parent and Newco deem reasonably
necessary or advisable during normal business hours and upon advance notice, and
the Company shall cooperate with any such investigation. Parent and Newco agree
to use reasonable efforts to conduct any such inquiries with sensitivity to the
Company’s interests in preserving its relationships with its employees,
customers and suppliers.
          (b) From the date hereof, the Company shall reasonably cooperate with
any reasonable request by Parent to assist WebMD Health Corp. in complying with
the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder, in
connection with the transactions contemplated hereby.
     Section 6.3 [RESERVED]
     Section 6.4 Further Assurances. In the event any claim, action, suit,
investigation or other proceeding by any Governmental Authority or other Person
is commenced that questions the validity or legality of the Merger or any of the
other transactions contemplated hereby or seeks damages in connection therewith,
the parties agree to cooperate and use reasonable best efforts to defend against
such claim, action, suit, investigation or other proceeding and, if an
injunction or other order is issued in any such action, suit or other
proceeding, to use reasonable best efforts to have such injunction or other
order lifted, and to cooperate reasonably regarding any other impediment to the
consummation of the transactions contemplated hereby.

49



--------------------------------------------------------------------------------



 



     Section 6.5 Public Announcements. The timing and content of the initial
announcement of this Agreement or the Merger to the financial community,
government agencies, employees or the general public shall be mutually agreed
upon in advance by the Company and Parent. Thereafter, Parent and the Company
shall consult with each other before issuing, and shall provide each other with
the opportunity to review and comment upon, all announcements regarding any
aspect of this Agreement or the Merger to the financial community, government
agencies, employees or the general public; provided that each party hereto may
make any such announcement which it in good faith believes, based on the advice
of counsel, is necessary or advisable in connection with any requirement of Law,
it being understood and agreed that each party shall promptly provide the other
parties hereto with copies of any such announcement.
     Section 6.6 [RESERVED]
     Section 6.7 Indemnification of Directors and Officers. Parent shall cause
the Surviving Corporation, for a period of four (4) years after the Effective
Time, not to take any action to alter or impair any exculpatory or
indemnification provisions now existing in the Charter Documents of the Company
for the benefit of any individual who served as a director or officer of the
Company at any time prior to the Closing, except for any changes which may be
required to conform with changes in applicable Law and any changes which do not
affect the application of such provisions to acts or omissions of such
individuals prior to the Closing. In addition, at the Closing, Parent shall
provide to the Company an aggregate amount equal to $100,000 to be used for the
purchase of additional directors’ and officers’ liability insurance for the
benefit of the directors and officers of the Company immediately prior to the
Effective Time (including naming the Surviving Corporation as a beneficiary)
with respect to claims arising from facts or events that occurred on or before
the Effective Time, $15,684 and $15,500 of which shall be used by the Company to
purchase a one year tail under the Company’s existing directors’ and officers’
liability insurance policies (policy number KB1408359-05 issued by the Hartford
and policy number 8170-0017 issued by Chubb, respectively).
     Section 6.8 Newco. Parent will take all action necessary (a) to cause Newco
to perform its obligations under this Agreement and to consummate the Merger on
the terms and conditions set forth in this Agreement and (b) to ensure that,
prior to the Effective Time, Newco shall not conduct any business or make any
investments other than as specifically contemplated by this Agreement and will
not have any assets (other than a de minimis amount of cash paid to Newco for
the issuance of its stock to Parent).
     Section 6.9 Termination of Certain Agreements. On or prior to the Closing,
the Company shall deliver or cause to be delivered to Parent:
          (a) resolutions of the Board of Directors of the Company terminating,
effective as of the day prior to the Effective Time, the 401(k) Plan of the
Company; and
          (b) to the extent requested by Parent in writing, evidence reasonably
satisfactory to Parent of the termination, at no cost or expense to the Company,
of each Contract to which any current or former officer, shareholder, employee
or Affiliate of the Company, or any Affiliate of any of the foregoing, is a
party.

50



--------------------------------------------------------------------------------



 



     Section 6.10 Certain Tax Matters.
          (a) To the extent that the Surviving Corporation receives a refund or
credit for Taxes with respect to a Pre-Closing Tax Period, the Surviving
Corporation shall pay the amount of such refund or credit (plus any interest
received from the applicable taxing authority but less any out-of-pocket
expenses incurred by Parent or the Surviving Corporation to obtain such refund
or credit) to the Stockholders’ Representative for distribution to the Company
Securityholders; provided, that the Surviving Corporation shall have no
obligation to pay to the Stockholders’ Representative the amount of any refund
or credit to the extent that it (i) results from a carryback of a Tax attribute
from a Tax period or portion thereof beginning after the Closing Date or (ii) is
reflected as an asset in the Statement of Closing NWC that is delivered to
Parent pursuant to Section 11.4. Parent and the Surviving Corporation shall
cooperate with the Stockholders’ Representative to obtain any refund or credit
that will result in a payment under this Section 6.10(a).
          (b) The Surviving Corporation shall not, and Parent shall not permit
the Surviving Corporation to, amend any Tax Return for any Pre-Closing Tax
Period without the prior written consent of the Stockholders’ Representative
(which shall not be unreasonably withheld or delayed) unless (i) such amendment
is required by applicable Law or as a result of any Tax audit or examination or
(ii) to carry back a Tax attribute from a Tax period or portion thereof
beginning after the Closing Date to a period covered by such Tax Return.
     Section 6.11 Employee Benefits. As of the Closing, Parent shall make
available, or cause to be made available, to all employees of the Company all
pension, 401(k), medical, dental, vision, life insurance, disability and other
benefit plans, programs or arrangements that are offered to similarly situated
employees of Parent or any of its subsidiaries (the “Parent Plans”). Parent
shall take, or cause to be taken, all actions necessary to provide that the
employees of the Company will receive full credit for their years of service
with the Company prior to the Closing for purposes of vesting and eligibility
under the Parent Plans for which years of service is relevant, including
vacation, severance and 401(k), but specifically excluding for purposes of
eligibility or vesting of any options or restricted shares. Parent agrees (i) to
waive, or cause to be waived, any preexisting conditions limitations, evidence
of insurability requirements (except for supplemental medical or disability
insurance) and other exclusions or waiting periods otherwise applicable to the
employees of the Company under the Parent Plans in which such employees become
eligible to participate on or after the Closing, and (ii) to give, or cause to
be given, full credit for any deductibles fully or partially satisfied by
employees of the Company prior to the Closing Date under the Company’s medical
plan.
     Section 6.12 Equity Pool. Effective on the Closing Date, Parent shall grant
or cause to be granted 178,000 stock options for shares of common stock of
Parent (“Parent Common Stock”) with an exercise price equal to the “Fair Market
Value” (as defined in the WebMD Health Corp. 2005 Long-Term Incentive Plan (the
“Parent Stock Plan”)) of Parent Common Stock on the Closing Date, and 60,243
restricted shares of Parent Common Stock, to certain employees of the Company in
accordance with the terms of the Parent Stock Plan and Parent’s standard forms
of option and restricted stock agreements.

51



--------------------------------------------------------------------------------



 



ARTICLE VII
[RESERVED]
ARTICLE VIII
INDEMNIFICATION
     Section 8.1 General Indemnification by the Company Securityholders. Each of
the Company Securityholders shall (pro rata based on such Company
Securityholder’s interest in the Merger Consideration, subject to Section 2.9
and Section 8.4), on a several and not joint basis, indemnify, defend, protect
and hold harmless, Parent, Newco and the Surviving Corporation and each of their
respective officers, directors, employees, stockholders, representatives,
assigns, successors and Affiliates (each, a “Buyer Indemnified Party” and
together, the “Buyer Indemnified Parties”) from, against and in respect of:
          (a) all Liabilities, losses, claims, damages, causes of action,
lawsuits, administrative proceedings (including informal proceedings),
investigations, audits, demands, assessments, adjustments, judgments, settlement
payments, deficiencies, Taxes, penalties, fines, diminution in value and costs
and expenses (including reasonable attorneys’ fees and disbursements of every
kind, nature and description) (collectively, “Damages”) suffered, sustained,
incurred or paid by any of the Buyer Indemnified Parties in connection with,
resulting from or arising out of, directly or indirectly:
               (i) any misrepresentation, breach or inaccuracy of any
representation or warranty of the Company set forth in this Agreement;
               (ii) any nonfulfillment or breach of any covenant or agreement on
the part of the Company set forth in this Agreement;
               (iii) the untruth or inaccuracy of the Schedule of Company
Transaction Expenses or the Statement of Closing NWC as certified by the Company
and delivered to Parent pursuant to Section 11.4 if and to the extent such
untruth or inaccuracy understates the Closing NWC Deficiency Amount used to
calculate the Purchase Price as of the Closing;
               (iv) any Taxes imposed on or incurred by the Company, or for
which the Company is or becomes liable, with respect to any Pre-Closing Tax
Period;
               (v) the acts and omissions of the Stockholders’ Representative
(other than Damages arising solely from Claims brought by the Stockholders’
Representative on behalf of the Company Securityholders on or after the Closing
Date in the Stockholders’ Representative’s capacity as agent for the
Stockholders);
               (vi) any claim by a stockholder or former stockholder of the
Company, or any other person or entity: (A) seeking to assert ownership or
rights to ownership of any shares of capital stock or other equity of the
Company; (B) based upon any rights of a

52



--------------------------------------------------------------------------------



 



stockholder (other than the right to receive the Merger Consideration pursuant
to this Agreement or appraisal rights under the applicable provisions of the
Delaware General Corporation Law), including any option, preemptive rights or
rights to notice or to vote; (C) based upon any rights under the Charter
Documents; (D) that his, her or its shares were wrongfully repurchased by the
Company; or (E) relating to any Option, the exercise thereof or the Option
Plans; or
               (vii) that certain litigation titled In re Omnicom Group, Case #:
1:02-cv-04483-RCC-MHD currently pending in the U.S. District Court for the
Southern District of New York, the subject matter thereof, any of the
allegations made therein, or any investigations, inquiries or proceedings by any
governmental entity arising out of or in connection with such allegations; or
          (b) any and all Damages incident to any of the foregoing or to the
enforcement of this Section 8.1.
     Section 8.2 General Indemnification by Parent and the Surviving
Corporation. Each of Parent and the Surviving Corporation shall indemnify,
defend, protect and hold harmless each Company Securityholder and any of their
respective officers, directors, employees, stockholders, representatives,
assigns, successors and Affiliates (each, a “Stockholder Indemnified Party” and
collectively, the “Stockholder Indemnified Parties”) from, against and in
respect of:
          (a) all Damages suffered, sustained, incurred or paid by any of the
Stockholder Indemnified Parties in connection with, resulting from or arising
out of, directly or indirectly:
               (i) any misrepresentation, breach or inaccuracy of any
representation or warranty of Parent or Newco set forth in this Agreement; or
               (ii) any nonfulfillment or breach of any covenant or agreement on
the part of Parent or Newco set forth in this Agreement; or
          (b) any and all Damages incident to any of the foregoing or to the
enforcement of this Section 8.2.
     Section 8.3 Indemnification Net of Recovery. Any and all Damages shall be
computed net of any insurance proceeds and any indemnity, contribution or other
similar payment actually recovered by the Indemnified Party or any Affiliate
from any third party with respect thereto. If any insurance proceeds or any
indemnity, contribution or other similar payment is received by the Indemnified
Party after the date on which the Indemnifying Party has paid such
indemnification claim, the Indemnified Party shall, no later than five (5) days
after the receipt of such insurance proceeds or any indemnity, contribution or
other similar payment, reimburse the Indemnifying Party in an amount equal to
such insurance proceeds or any indemnity, contribution or other similar payment
(but in no event in an amount greater than the Damages theretofore paid to the
Indemnified Party by the Indemnifying Party). Notwithstanding any other
provision of this Agreement, no Indemnified Party will have any obligation to
pursue any insurance claim or claim for indemnity, contribution or other similar
payment from any third party with respect to any Damages.

53



--------------------------------------------------------------------------------



 



     Section 8.4 Limitation and Survival of Indemnification Obligations.
          (a) Notwithstanding any other provision of this Agreement, there shall
be no liability for indemnification under Section 8.1(a)(i) and/or
Section 8.1(a)(vii) unless the aggregate amount of Damages thereunder exceeds
$100,000 (the “Stockholder Indemnification Threshold”), at which time the
Company Securityholders will be obligated to indemnify the Buyer Indemnified
Parties solely with respect to the aggregate amount of all such Damages in
excess of $100,000; provided, however, that the Stockholder Indemnification
Threshold shall not apply to any fraudulent misrepresentation or the
misrepresentation, breach or inaccuracy of any representation or warranty made
by the Company in any of the following Sections: Section 4.1 (due organization);
4.2 (authorization; validity); and 4.4 (capitalization).
          (b) Notwithstanding any other provision of this Agreement, there shall
be no liability for indemnification under Section 8.2(a)(i) unless the aggregate
amount of Damages thereunder exceeds $100,000 (the “Buyer Indemnification
Threshold”), at which time Parent and the Surviving Corporation will be
obligated to indemnify the Stockholder Indemnified Parties solely with respect
to the aggregate amount of all such Damages in excess of $100,000; provided,
however, that the Buyer Indemnification Threshold shall not apply to any
fraudulent misrepresentation or the misrepresentation, breach or inaccuracy of
any representation or warranty made by Parent or Newco in Section 5.1 (due
organization) or Section 5.2 (authorization; validity).
          (c) Parent and the Surviving Corporation shall not be entitled to any
indemnification payment (i) pursuant to Section 8.1(a)(i) (except with respect
to any fraudulent misrepresentation or for claims relating to the
misrepresentation, breach or inaccuracy of any representation or warranty made
by the Company in any of the following sections: Section 4.1 (due organization);
4.2 (authorization; validity); 4.4 (capitalization); and 4.25 (Taxes)
(collectively, the “Excluded Warranty Claims”)), or pursuant to
Section 8.1(a)(vii), in excess of the Escrow Amount, and (ii) pursuant to
Section 8.1(a)(ii) through Section 8.1(a)(vi), and with respect to any
fraudulent misrepresentation or misrepresentations, breaches or inaccuracies of
the Excluded Warranty Claims, in excess of an aggregate amount equal to the sum
of (A) the Escrow Amount plus (B) the aggregate Merger Consideration received by
the Principal Stockholders (excluding the Principal Stockholders’ collective
share of the Escrow Amount). The rights of the Buyer Indemnified Parties to
assert claims against the Escrow Amount held in escrow pursuant to the Escrow
Agreement under this Article VIII shall be the sole and exclusive remedy of the
Buyer Indemnified Parties for any breach of any provision of this Agreement or
the transactions contemplated hereby, and no Company Securityholder shall have
any liability in excess of its share (pursuant to Section 2.9) of the Escrow
Amount, except with respect to claims made pursuant to Section 8.1(a)(ii)
through Section 8.1(a)(vi) and except in the case of any fraudulent
misrepresentation and misrepresentations, breaches or inaccuracies of the
Excluded Warranty Claims. With respect to claims made pursuant to Section
8.1(a)(ii) through Section 8.1(a)(vi) and in the case of any fraudulent
misrepresentation and misrepresentations, breaches or inaccuracies of the
Excluded Warranty Claims, the Buyer Indemnified Parties (x) shall look first to
the Escrow Amount for recourse and (y) shall have recourse solely against the
Principal Stockholders, pro rata based on such Principal Stockholder’s interest
in the Merger Consideration, on a several and not joint basis, for amounts in
excess of the Escrow Amount. No Principal Stockholder shall be required to make
any indemnification payment or have any

54



--------------------------------------------------------------------------------



 



liability arising under or with respect to this Agreement or the transactions
contemplated hereby which exceeds (including such Principal Stockholder’s pro
rata share of the Escrow Amount) the Merger Consideration received by such
Principal Stockholder hereunder in respect to the Company Equity Securities of
such Principal Stockholder.
          (d) The indemnification obligations of Parent and the Surviving
Corporation under Section 8.2(a)(i) shall be limited to an amount equal to the
Escrow Amount.
          (e) The indemnification obligations under Section 8.1(a)(i) and
Section 8.2(a)(i) shall survive the Closing and shall terminate on the
expiration date of the representation or warranty to which such obligation
relates as set forth in Section 8.5. All other indemnification obligations of
the Company Securityholders, on the one hand, and Parent and the Surviving
Corporation, on the other hand, under Section 8.1 and Section 8.2, respectively,
shall terminate on the three (3) year anniversary of the Closing Date; provided,
however, that the indemnification obligations of the Company Securityholders
under Section 8.1(a)(iv) shall terminate on the date that is thirty (30) days
after the expiration of the applicable statute of limitations (including
extensions thereof).
          (f) Notwithstanding anything to the contrary herein, the right of any
party hereto to indemnification, payment of Damages or other remedies will not
be affected in any way by any investigation conducted or knowledge (whether
actual, constructive or imputed) acquired at any time by such party with respect
to the accuracy or inaccuracy of or compliance with or performance of, any
representation, warranty, covenant, agreement or obligation or by the waiver of
any condition.
          (g) In no event shall the Company Securityholders be liable to pay
Damages which are special, indirect, consequential or punitive damages pursuant
to this Article VIII.
          (h) Notwithstanding any other provision of this Article VIII, the
Company Securityholders shall not be required to indemnify the Buyer Indemnified
Parties with respect to increased Taxes of the Company for any Tax period or
portion thereof beginning after the Closing Date that result from (i) a
reduction in the amount of, or the ability of the Company to use, any net
operating loss carryforward, net capital loss carryforward or Tax credit
carryforward arising in a Pre-Closing Tax Period, (ii) a change in the basis, or
the depreciation or amortization period, of any asset owned by the Company as of
the Closing Date, (iii) an asset that the Company treated as depreciable or
amortizable on Tax returns filed on or before the Closing Date being
nondepreciable or nonamortizable, or (iv) a change in method of accounting to
the extent that the Company has and is able to use net operating loss
carryforwards or Tax credit carryforwards from a Pre-Closing Tax Period to
offset any increased Taxes resulting therefrom.
     Section 8.5 Survival and Expiration of Representations and Warranties.
          (a) The representations and warranties of Parent or Newco in this
Agreement shall survive the Closing and shall expire on the later to occur of
(x) the Release Date or (y) the final resolution of Claims pending with respect
to such representations and warranties

55



--------------------------------------------------------------------------------



 



as of such date. The representations and warranties of the Company in this
Agreement shall survive the Closing and shall expire on the later of the
following:
               (i) except as to representations and warranties specified in
clause (ii) or (iii) of this sentence, the Release Date; or
               (ii) with respect to representations and warranties contained in
Sections 4.1 (due organization), 4.2 (authorization; validity), and 4.4
(capitalization), indefinitely; or
               (iii) with respect to representations and warranties contained in
Section 4.25 (Taxes), on the date that is thirty (30) days after the expiration
of the applicable statute of limitations (including extensions thereof).
          (b) All covenants of the parties in this Agreement, including the
obligations set forth in Section 8.1 and Section 8.2, shall survive the Closing,
continue in effect and expire in accordance with their respective terms.
          (c) Notwithstanding anything to the contrary herein, any Claim
alleging any misrepresentation, breach or inaccuracy of any representation or
warranty made prior to the expiration period with respect to the applicable
representation or warranty shall survive the expiration of such representation
or warranty until final resolution of such Claim and payment of any Damages
associated therewith.
     Section 8.6 Indemnification Procedures. All claims for indemnification
under this Article VIII (“Claims”) shall be asserted and resolved as follows:
          (a) Notice of Third Party Actions. A Person (which shall be the
Stockholders’ Representative, in the case of the Company Securityholders)
entitled to indemnification hereunder (the “Indemnified Party”) shall give
written notification to the Person (which shall be the Stockholders’
Representative, in the case of the Company Securityholders) obligated to provide
indemnification pursuant to Sections 8.1 or 8.2 (the “Indemnifying Party”) of
the commencement of any suit or proceeding by a third Person against the
Indemnified Party (a “Third Party Action”). Such notification shall be given
within ten (10) days after receipt by the Indemnified Party of notice of such
Third Party Action, and shall describe in reasonable detail (to the extent known
by the Indemnified Party) the facts constituting the basis for such Third Party
Action and the amount of the claimed damages; provided, however, that no delay
or failure on the part of the Indemnified Party in so notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent of any damage or liability caused by or arising
out of such failure.
          (b) Indemnification by the Company or Company Securityholders of Third
Party Actions. The obligations and liabilities of the Company or the Company
Securityholders with respect to a Third Party Action for which a Buyer
Indemnified Party is entitled to indemnification pursuant to this Article VIII
will be subject to the following terms and conditions:

56



--------------------------------------------------------------------------------



 



               (i) The Stockholders’ Representative (on behalf of the Company
Securityholders) will have the right, but not the obligation, to defend against,
direct the defense of, or settle, any such Third Party Action and any related
action, suit, proceeding, claim, arbitration or investigation before any
Governmental Authority or before any arbitrator or mediator (a “Legal
Proceeding”) and with counsel of its choosing (subject to the approval of the
Buyer Indemnified Party, which will not be unreasonably withheld or delayed),
and the Buyer Indemnified Party and the Surviving Corporation, as applicable,
will reasonably cooperate in the defense thereof. The Buyer Indemnified Party
may participate in such defense with counsel of its own choosing, provided that
the Company Securityholders will not, following written notice of its election
to defend against and direct the defense of any such Third Party Action, be
liable to the Buyer Indemnified Party under this Article VIII for any fees of
other counsel or any other expenses with respect to the defense of such Legal
Proceeding incurred by the Buyer Indemnified Party in connection with the
defense of such Legal Proceeding unless the Buyer Indemnified Party has been
advised by the Buyer Indemnified Party’s counsel in writing that the Buyer
Indemnified Party has available to it one or more defenses or counterclaims that
are inconsistent with those of the Company Securityholders. If the Stockholders’
Representative (on behalf of the Company Securityholders) assumes the defense of
a Third Party Action, no compromise, discharge or settlement of, or admission of
liability in connection with, such claims may be effected by the Stockholders’
Representative (on behalf of the Company Securityholders) without the written
consent of the Buyer Indemnified Party (which consent will not be unreasonably
withheld or delayed) unless (x) there is no finding or admission of any
violation of law or any violation of the rights of any Person and no effect on
any other claims that may be made against the Buyer Indemnified Party, and
(y) the sole relief provided is monetary damages that are paid in full by the
Company Securityholders. The Company Securityholders will have no liability with
respect to any compromise or settlement of such claims effected without its
written consent (which consent will not be unreasonably withheld or delayed).
               (ii) Notwithstanding the provisions of Section 8.6(b)(i), if:
                    (A) the Stockholders’ Representative (on behalf of the
Company Securityholders) fails or refuses to undertake the defense of such Third
Party Action within twenty (20) days after delivery of written notification to
the Stockholders’ Representative (on behalf of the Company Securityholders) of
the commencement of such Third Party Action or if the Stockholders’
Representative (on behalf of the Company Securityholders) later withdraws from
such defense, or
                    (B) the Third Party Action involves criminal liability of a
Buyer Indemnified Party or any Third Party Action in which equitable relief is
sought against the Buyer Indemnified Party,
the Buyer Indemnified Party will have the right to undertake the defense of such
claim with counsel of its own choosing, with the Company Securityholders bound
by any determination made in such Third Party Action or any compromise or
settlement effected by the Buyer Indemnified Party. In the event the Buyer
Indemnified Party undertakes the defense of a claim as a result of subsection
(ii)(A) above, the Company Securityholders shall be responsible for the costs
and expenses of such defense. In the event the Buyer Indemnified Party
undertakes the defense of a claim as a result of subsection (ii)(B) above, the
Stockholders’ Representative (on

57



--------------------------------------------------------------------------------



 



behalf of the Company Securityholders) may participate in such defense with
counsel of its own choosing.
          (c) Indemnification by Parent and the Surviving Corporation of Third
Party Actions. The obligations and liabilities of Parent and the Surviving
Corporation with respect to a Third Party Action for which a Stockholder
Indemnified Party is entitled to indemnification pursuant to this Article VIII
will be subject to the following terms and conditions.
               (i) Parent and the Surviving Corporation will have the right, but
not the obligation, to defend against, direct the defense of, or settle, any
such Third Party Action and any related Legal Proceeding at their sole cost and
expense and with counsel of their choosing (subject to the approval of the
Stockholders’ Representative, which will not be unreasonably withheld or
delayed), and the Stockholders’ Representative will reasonably cooperate in the
defense thereof. The Stockholder Indemnified Party may participate in such
defense with counsel of its own choosing, provided that Parent or the Surviving
Corporation will not, following written notice of its election to defend against
and direct the defense of any such Third Party Action, be liable to the
Stockholder Indemnified Party under this Article VIII for any fees of other
counsel or any other expenses with respect to the defense of such Legal
Proceeding incurred by the Stockholder Indemnified Party in connection with the
defense of such Legal Proceeding unless the Stockholder Indemnified Party has
been advised by such counsel in writing that the Stockholder Indemnified Party
has available to it one or more defenses or counterclaims that are inconsistent
with those of Parent and/or the Surviving Corporation. If Parent or the
Surviving Corporation assumes the defense of a Third Party Action, no
compromise, discharge or settlement of, or admission of liability in connection
with, such claims may be effected by Parent or the Surviving Corporation without
the written consent of the Stockholders’ Representative (which consent will not
be unreasonably withheld or delayed) unless (x) there is no finding or admission
of any violation of law or any violation of the rights of any Person and no
effect on any other claims that may be made against the Stockholder Indemnified
Party, and (y) the sole relief provided is monetary damages that are paid in
full by Parent and/or the Surviving Corporation. Parent and the Surviving
Corporation will have no liability with respect to any compromise or settlement
of such claims effected without its written consent (which consent will not be
unreasonably withheld or delayed).
               (ii) Notwithstanding the provisions of Section 8.6(c)(i), if:
                    (A) Parent or the Surviving Corporation fails or refuses to
undertake the defense of such Third Party Action within twenty (20) days after
delivery of written notification to Parent and the Surviving Corporation of the
commencement of such Third Party Action, or
                    (B) if Parent and/or the Surviving Corporation later
withdraws from such defense, or the Third Party Action involves criminal
liability of a Stockholder Indemnified Party,
the Stockholder Indemnified Party will have the right to undertake the defense
of such claim with counsel of its own choosing, with Parent bound by any
determination made in such Third

58



--------------------------------------------------------------------------------



 



Party Action or any compromise or settlement effected by the Stockholder
Indemnified Party. In the event the Stockholder Indemnified Party undertakes the
defense of a claim as a result of subsection (ii)(A) above, Parent shall be
responsible for the costs and expenses of such defense. In the event the
Stockholder Indemnified Party undertakes the defense of a claim as a result of
subsection (ii)(B) above, Parent may participate in such defense with counsel of
its own choosing.
          (d) (i) Subject to the provisions of the Escrow Agreement, in order to
seek indemnification under this Article VIII, an Indemnified Party shall deliver
to the Indemnifying Party (which shall be the Stockholders’ Representative, in
the case of the Company Securityholders) a written notification (“Claim Notice”)
which contains (A) a description of the Damages incurred or reasonably expected
to be incurred by the Indemnified Party and the Claimed Amount of such Damages,
to the extent then known, (B) a statement that the Indemnified Party is entitled
to indemnification under Article VIII for such Damages and a reasonable
explanation of the basis therefor, and (iii) a demand for payment in the amount
of such Damages.
               (ii) Within twenty (20) days after delivery of a Claim Notice,
the Indemnifying Party (which shall be the Stockholders’ Representative, in the
case of the Company Securityholders) shall deliver to the Indemnified Party a
Response, in which the Indemnifying Party shall: (x) agree that the Indemnified
Party is entitled to receive all of the Claimed Amount (in which case the
Response shall be accompanied by a payment by the Indemnifying Party to the
Indemnified Party of the Claimed Amount, by check or by wire transfer (provided,
that if a Buyer Indemnified Party is the Indemnified Party and is seeking to
enforce such Claim pursuant to the Escrow Agreement, the Indemnified Party shall
deliver to the Escrow Agent, within three days following delivery of the
Response, a written notice executed by both the Buyer Indemnified Party and the
Stockholders’ Representative instructing the Escrow Agent to disburse the
Claimed Amount to the Buyer Indemnified Party)), (y) agree that the Indemnified
Party is entitled to receive the Agreed Amount (in which case the Response shall
be accompanied by a payment by the Indemnifying Party to the Indemnified Party
of the Agreed Amount, by check or by wire transfer (provided, that if a Buyer
Indemnified Party is the Indemnified Party and is seeking to enforce such Claim
pursuant to the Escrow Agreement, the Indemnified Party shall deliver to the
Escrow Agent, within three days following delivery of the Response, a written
notice executed by both the Buyer Indemnified Party and the Stockholders’
Representative instructing the Escrow Agent to disburse the Agreed Amount to the
Buyer Indemnified Party)), or (z) dispute that the Indemnified Party is entitled
to receive any of the Claimed Amount.
               (iii) During the 30-day period following the delivery of a
Response that reflects a Dispute, the Indemnifying Party (in the case of the
Company Securityholders, the Stockholders’ Representative) and the Indemnified
Party shall use good faith efforts to resolve the Dispute. If the Dispute is not
resolved within such 30-day period, the Indemnifying Party (in the case of the
Company Securityholders, the Stockholders’ Representative) and the Indemnified
Party shall discuss in good faith the submission of the Dispute to binding
arbitration, and if the Indemnifying Party and the Indemnified Party agree in
writing to submit the Dispute to such arbitration, then the provisions of
Section 8.6(e) shall become effective with respect to such Dispute. The
provisions of this Section 8.6(d)(iii) shall

59



--------------------------------------------------------------------------------



 



not obligate the Indemnifying Party (in the case of the Company Securityholders,
the Stockholders’ Representative) and the Indemnified Party to submit to
arbitration or any other alternative dispute resolution procedure with respect
to any Dispute, and in the absence of an agreement by the Indemnifying Party and
the Indemnified Party to arbitrate a Dispute, such Dispute shall be resolved in
a state or federal court sitting in New York.
          (e) If, as set forth in Section 8.6(d)(iii), the Indemnified Party and
the Indemnifying Party agree to submit any Dispute to binding arbitration, the
arbitration shall be conducted by a single arbitrator (the “Arbitrator”) in
accordance with the Commercial Rules in effect from time to time and the
following provisions:
               (i) In the event of any conflict between the Commercial Rules in
effect from time to time and the provisions of this Agreement, the provisions of
this Agreement shall prevail and be controlling.
               (ii) The parties shall commence the arbitration by jointly filing
a written submission with the New York, New York office of the AAA (or office
closest thereto if such office is then no longer in existence) in accordance
with Commercial Rule 5 (or any successor provision).
               (iii) No depositions or other discovery shall be conducted in
connection with the arbitration.
               (iv) Not later than 30 days after the conclusion of the
arbitration hearing, the Arbitrator shall prepare and distribute to the parties
a writing setting forth the arbitral award and the Arbitrator’s reasons
therefor. Any award rendered by the Arbitrator shall be final, conclusive and
binding upon the parties, and judgment thereon may be entered and enforced in
any court of competent jurisdiction, provided that the Arbitrator shall have no
power or authority to grant injunctive relief, specific performance or other
equitable relief.
               (v) The Arbitrator shall have no power or authority, under the
Commercial Rules or otherwise, to (x) modify or disregard any provision of this
Agreement, including the provisions of this Section 8.6(e), or (y) address or
resolve any issue not submitted by the parties.
               (vi) In connection with any arbitration proceeding pursuant to
this Agreement, each party shall bear its own costs and expenses, except that
the fees and costs of the AAA and the Arbitrator, the costs and expenses of
obtaining the facility where the arbitration hearing is held, and such other
costs and expenses as the Arbitrator may determine to be directly related to the
conduct of the arbitration and appropriately borne jointly by the parties (which
shall not include any party’s attorneys’ fees or costs, witness fees (if any),
costs of investigation and similar expenses) shall be shared equally by the
Indemnified Party and the Indemnifying Party (in the case of the Company
Securityholders, the Stockholders’ Representative).
          (f) The parties hereto shall treat all payments under this
Article VIII as an adjustment to the Purchase Price hereunder, unless a final
determination (within the

60



--------------------------------------------------------------------------------



 



meaning of Section 1313 of the Code) causes any such payment not to be treated
as an adjustment.
          (g) Notwithstanding the other provisions of this Section 8.6, if a
third party asserts (other than by means of a lawsuit) that an Indemnified Party
is liable to such third party for a monetary or other obligation which may
constitute or result in Damages for which such Indemnified Party may be entitled
to indemnification pursuant to this Article VIII, and such Indemnified Party
reasonably determines that it has a valid business reason to fulfill such
obligation, then (i) such Indemnified Party shall be entitled to satisfy such
obligation, without prior notice to or consent from the Indemnifying Party,
(ii) such Indemnified Party may subsequently make a claim for indemnification in
accordance with the provisions of this Article VIII, and (iii) such Indemnified
Party shall be reimbursed, in accordance with the provisions of this
Article VIII, for any such Damages for which it is entitled to indemnification
pursuant to this Article VIII (subject to the right of the Indemnifying Party to
dispute the Indemnified Party’s entitlement to indemnification, or the amount
for which it is entitled to indemnification, under the terms of this
Article VIII); provided, however, that the provisions of this Section 8.6(g)
shall not apply to any claims for indemnification pursuant to
Section 8.1(a)(vi).
     Section 8.7 Exclusive Remedy. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
FOLLOWING THE CLOSING, THE FOREGOING INDEMNIFICATION PROVISIONS IN THIS ARTICLE
VIII SHALL BE THE EXCLUSIVE REMEDY OF THE PARTIES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE PARTIES HEREBY WAIVE ANY CONTRACTUAL, STATUTORY, EQUITABLE OR
COMMON LAW RIGHTS OR REMEDIES AGAINST THE OTHER PARTIES OF ANY NATURE. THE
IMMEDIATELY PRECEDING SENTENCE SHALL NOT APPLY IN RESPECT OF CLAIMS FOR FRAUD.
     Section 8.8 No Claim Against the Company. Each Company Securityholder
waives any right of contribution or other similar right against the Company
arising out of the representations, warranties, covenants and agreements
contained in this Agreement and agrees that any claim of any Buyer Indemnified
Party, whether for indemnity or otherwise, may be asserted directly against the
Company Securityholders (in accordance with the provisions of thiS Article
VIII), without any need for any claim against, or joinder of, the Company.
     Section 8.9 Apportionment. In the case of any Taxes other than personal,
intangible and real property Taxes that are payable for a taxable period that
includes (but does not end on) the Closing Date, the portion of such Taxes that
is with respect to the Pre-Closing Tax Period shall equal the amount of such
Taxes that would be payable for the Pre-Closing Tax Period as if the Company
filed a Tax Return for the Pre-Closing Tax Period, subject to, in the case of
Income Taxes, the following adjustments: (i) any item determined on an annual or
periodic basis (including amortization and depreciation deductions and the
effects of graduated rates) for the entire period shall be allocated to the
Pre-Closing Tax Period based on the relative number of days in the Pre-Closing
Tax Period as compared to the number of days in the entire period and (ii) any
item of gain, income, loss, deduction, or credit relating to a transaction
occurring on the Closing Date, but after the Closing, other than in the Ordinary
Course of Business shall not be

61



--------------------------------------------------------------------------------



 



included in the computation of the Income Taxes payable for the Pre-Closing Tax
Period. In the case of all personal, intangible and real property Taxes that are
payable for a taxable period that includes (but does not end on) the Closing
Date, the portion of such Taxes that relates to the Pre-Closing Tax Period shall
equal the amount of Taxes for the entire taxable period multiplied by a fraction
the numerator of which is the number of calendar days in the Pre-Closing Tax
Period and the denominator of which is the number of calendar days in the entire
taxable period.
ARTICLE IX
TERMINATION
     Section 9.1 Termination. This Agreement may be terminated and the Merger
may be abandoned at any time, notwithstanding the approval thereof by the
Company Stockholders, at any time prior to Closing:
          (a) by mutual consent of the Company, Parent and Newco;
          (b) by either the Company or Parent and Newco, if the Merger shall not
have been consummated on or before the date 45 days after the date of this
Agreement (the “Termination Date”), unless extended by written agreement of the
parties hereto; provided, however, that the right to terminate this Agreement
and abandon the Merger under this paragraph shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Merger to occur on or prior to such date;
or
          (c) by either the Company or Parent and Newco, if any Governmental
Authority shall have issued an order, decree or ruling, or taken any other
action, restraining, enjoining or otherwise prohibiting the Merger and such
order, decree, ruling or other action shall have become final and nonappealable.
     Section 9.2 Effect of Termination. If this Agreement is terminated pursuant
to Section 9.1 hereof, all rights and obligations of the parties hereunder shall
terminate and no party shall have any liability to the other party, except for
obligations of the parties hereto in Sections 6.5 and 11.4, which shall survive
the termination of this Agreement; provided that, termination shall not affect
the liability of any party to the other parties for any willful breach of this
Agreement.
ARTICLE X
REPRESENTATIVE OF THE COMPANY SECURITYHOLDERS
     Section 10.1 Authorization of Representative.
          (a) Lilian Shackelford Murray (the “Stockholders’ Representative”) is
hereby appointed, authorized and empowered to act as the exclusive agent and
attorney-in-fact to act on behalf of each Company Securityholder in connection
with and to facilitate the consummation of the transactions contemplated hereby,
which shall include the power and authority:

62



--------------------------------------------------------------------------------



 



               (i) to execute and deliver such waivers and consents in
connection with this Agreement and the consummation of the transactions
contemplated hereby and thereby as the Stockholders’ Representative, in its sole
discretion, may deem necessary or desirable;
               (ii) to enforce and protect the rights and interests of the
Company Securityholders arising out of or under or in any manner relating to
this Agreement and the Escrow Agreement, and to take any and all actions which
the Stockholders’ Representative believes are necessary or appropriate under
this Agreement and the Escrow Agreement for and on behalf of the Company
Securityholders, including, without limitation, asserting or pursuing any Claim
against Parent, Newco and/or the Surviving Corporation, defending any Third
Party Actions or Claims by the Buyer Indemnified Parties, consenting to,
compromising or settling any such Claims, conducting negotiations with Parent,
the Surviving Corporation and their respective representatives regarding such
Claims, and, in connection therewith, to (A) assert any claim or institute any
action, proceeding or investigation; (B) investigate, defend, contest or
litigate any claim, action, proceeding or investigation initiated by Parent, the
Surviving Corporation or any other person, or by any Governmental Authority
against any of the Company Securityholders, and receive process on behalf of any
or all Company Securityholders in any such claim, action, proceeding or
investigation and compromise or settle on such terms as the Stockholders’
Representative shall determine to be appropriate, and give receipts, releases
and discharges with respect to, any such claim, action, proceeding or
investigation; (C) file any proofs of debt, claims and petitions as the
Stockholders’ Representative may deem advisable or necessary; and (D) file and
prosecute appeals from any decision, judgment or award rendered in any such
action, proceeding or investigation, it being understood that the Stockholders’
Representative shall not have any obligation to take any such actions, and shall
not have any liability for any failure to take any such actions;
               (iii) to refrain from enforcing any right of the Company
Securityholders arising out of or under or in any manner relating to this
Agreement or the Escrow Agreement; provided, however, that no such failure to
act on the part of the Stockholders’ Representative, except as otherwise
provided in this Agreement, shall be deemed a waiver of any such right or
interest by the Company Securityholders unless such waiver is in writing signed
by the waiving party; and
               (iv) to make, execute, acknowledge and deliver all such other
agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, stock powers, letters and other writings, and, in
general, to do any and all things and to take any and all action that the
Stockholders’ Representative, in her sole and absolute discretion, may consider
necessary or proper or convenient in connection with or to carry out the
transactions contemplated by this Agreement and all other agreements, documents
or instruments referred to herein or executed in connection herewith.
          (b) The Stockholders’ Representative shall not be entitled to any fee,
commission or other compensation for the performance of its services under this
Article X. In connection with this Agreement and any instrument, agreement or
document relating hereto or thereto, and in exercising or failing to exercise
all or any of the powers conferred upon the Stockholders’ Representative
hereunder, (i) the Stockholders’ Representative shall incur no

63



--------------------------------------------------------------------------------



 



responsibility whatsoever to any Company Securityholder by reason of any error
in judgment or other act or omission performed or omitted hereunder or any such
other agreement, instrument or document, excepting only responsibility for any
act or failure to act which represents willful misconduct, and (ii) the
Stockholders’ Representative shall be entitled to rely on the advice of counsel,
public accountants or other independent experts experienced in the matter at
issue, and any error in judgment or other act or omission of the Stockholders’
Representative pursuant to such advice shall in no event subject the
Stockholders’ Representative to liability to any Company Securityholders.
Company Securityholders shall indemnify, pro rata based upon such holder’s share
(excluding all Dissenting Shares) of the number of shares of Common Stock
outstanding as of immediately prior to the Closing (assuming the conversion of
all shares of Preferred Stock and the exercise of all Options, but excluding all
Dissenting Shares), the Stockholders’ Representative against all losses,
damages, liabilities, claims, obligations, costs and expenses, including
reasonable attorneys’, accountants’ and other experts’ fees and the amount of
any judgment against them, of any nature whatsoever (including, but not limited
to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claims whatsoever), arising out of or in connection with any claim,
investigation, challenge, action or proceeding or in connection with any appeal
thereof, relating to the acts or omissions of the Stockholders’ Representative
hereunder or otherwise. The foregoing indemnification shall not apply in the
event of any action or proceeding of a court of competent jurisdiction which
finally adjudicates the liability of the Stockholders’ Representative hereunder
for its willful misconduct. In the event of any indemnification hereunder, upon
written notice from the Stockholders’ Representative to the Company
Securityholders as to the existence of a deficiency toward the payment of any
such indemnification amount, each Company Securityholder shall promptly deliver
to the Stockholders’ Representative full payment of his or her ratable share of
the amount of such deficiency based upon such holder’s share (excluding all
Dissenting Shares) of the number of shares of Common Stock outstanding as of
immediately prior to the Closing (assuming the conversion of all shares of
Preferred Stock and the exercise of all Options, but excluding all Dissenting
Shares).
          (c) All of the indemnities, immunities and powers granted to the
Stockholders’ Representative under this Agreement shall survive the Effective
Date and/or any termination of this Agreement.
          (d) Parent and the Surviving Corporation shall have the right to rely
upon all actions taken or omitted to be taken by the Stockholders’
Representative pursuant to this Agreement, all of which actions or omissions
shall be legally binding upon the Company Securityholders.
          (e) The grant of authority provided for herein (i) is coupled with an
interest and shall be irrevocable and survive the death, incompetency,
bankruptcy or liquidation of any Company Securityholder; and (ii) shall survive
the consummation of the Merger.
          (f) Should the Stockholders’ Representative resign or be unable to
serve, the Stockholders’ Representative shall appoint a single substitute agent
to take on the responsibility of the representative hereunder, whose appointment
shall be effective on the date of the Stockholders’ Representative’s resignation
or incapacity.

64



--------------------------------------------------------------------------------



 



ARTICLE XI
GENERAL
     Section 11.1 Successors and Assigns. This Agreement and the rights of the
parties hereunder may not be assigned without the prior written consent of the
other parties hereto (except by operation of Law) and shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective
successors, heirs and legal representatives; provided, however, that
notwithstanding the foregoing, each of Parent and/or the Surviving Corporation
may assign any or all of its rights, obligations or Liabilities hereunder to any
of its Affiliates, and provided further that each such entity may assign any or
all of its rights, obligations or Liabilities under this Agreement to any party
that merges with or acquires all or substantially all of the stock of such
entity or substantially all of the assets of such entity to which this Agreement
relates. Any attempted assignment in violation of the provisions hereof shall be
null and void and have no effect.
     Section 11.2 Entire Agreement. This Agreement (which includes the Exhibits
hereto), the confidentiality letter agreement dated January 27, 2005 by and
between the Company and WebMD, Inc., the Escrow Agreement and all other
agreements contemplated hereby sets forth the entire understanding of the
parties hereto with respect to the transactions contemplated hereby. Any and all
previous agreements and understandings between or among the parties regarding
the subject matter hereof, whether written or oral, are superseded by this
Agreement. The Disclosure Schedule is incorporated herein by this reference and
expressly made a part hereof.
     Section 11.3 Counterparts. This Agreement may be executed in multiple
counterparts and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument.
     Section 11.4 Expenses and Fees. Each of Parent, Newco, the Company, the
Stockholders’ Representative and the Company Securityholders will pay and be
solely responsible for all of his, her or its own fees, expenses and
disbursements (each, a “Transaction Expense”), and those of their respective
agents, representatives, brokers, finders, consultants, financial advisors,
accountants and legal counsel, incurred in connection with this Agreement and
the transactions contemplated hereby, including negotiation, legal, travel and
due diligence expenses. The Company has delivered to Parent a true and correct
schedule (segregated by professional advisor/consultant and the associated
amount) (the “Schedule of Company Transaction Expenses”) of all Transaction
Expenses of the Company (the “Company Transaction Expenses”) as of the Closing,
whether paid or unpaid, and a statement of estimated Net Working Capital of the
Company as of the Closing (the “Statement of Closing NWC”), each certified by
the President of the Company. The Company Transaction Expenses shall include any
transfer, sales, use, stamp, conveyance, value added, recording, registration,
documentary and other similar non-Income Taxes and administrative fees arising
from the consummation of the Merger for which the Company is responsible. Any
Company Transaction Expense set forth on the Schedule of Company Transaction
Expenses shall indicate the date and amount of payment, if any, of the
applicable Company Transaction Expense, and the amount remaining to be paid.

65



--------------------------------------------------------------------------------



 



Parent shall pay, or cause the Surviving Corporation to pay, all unpaid Company
Transaction Expenses on or promptly following the Effective Time, including
payment by Parent on the Closing Date of the Broker Fee by wire transfer to an
account specified in writing by Shattuck Hammond Partners LLC.
     Section 11.5 Specific Performance; Remedies. Each party hereto acknowledges
that the other parties will be irreparably harmed and that there will be no
adequate remedy at law for any violation by any party of any of the covenants or
agreements contained in this Agreement. It is accordingly agreed that, in
addition to any other remedies which may be available upon the breach of any
such covenants or agreements, each party hereto shall have the right to
injunctive relief to restrain a breach or threatened breach of, or otherwise to
obtain specific performance of, the other parties’ covenants and agreements
contained in this Agreement.
     Section 11.6 Notices. Any notice, request, claim, demand, waiver, consent,
approval or other communication which is required or permitted hereunder shall
be in writing and shall be deemed given if delivered personally or sent by
facsimile (with confirmation of receipt), by registered or certified mail,
postage prepaid, or by nationally recognized courier service, as follows:
If to Parent or Newco to:
WebMD Health Corp.
111 Eighth Ave.
New York, NY 10011
Facsimile: (212) 624-3773
Attention: General Counsel
with a copy to (which shall not constitute notice):
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Facsimile: (617) 526-5000
Attention: Jeffrey A. Stein, Esq.
If to the Company to:
eMedicine.com, Inc.
8420 W. Dodge Road, Suite 402
Omaha, NE 68114
Facsimile: (402) 341-3336
Attention: Dr. Jon Adler, President

66



--------------------------------------------------------------------------------



 



with a copy to (which shall not constitute notice):
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
Facsimile: (312) 558-5700
Attention: Charles B. Boehrer, Esq.
If to the Stockholders’ Representative to:
Lilian Shackelford Murray
Saints Ventures
475 Sansome Street, Suite 1850
San Francisco, CA 94111
Facsimile: (415) 835-5970
with a copy to (which shall not constitute notice):
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
Facsimile: (312) 558-5700
Attention: Charles B. Boehrer, Esq.
or to such other address as the person to whom notice is to be given may have
specified in a notice duly given to the sender as provided herein. Such notice,
request, claim, demand, waiver, consent, approval or other communication shall
be deemed to have been given as of the date so delivered, telefaxed, mailed or
dispatched and, if given by any other means, shall be deemed given only when
actually received by the addressees.
     Section 11.7 Governing Law and Forum. This Agreement shall be governed by,
and all disputes, claims or controversies (including without limitation, all
disputes and claims arising under Article VIII) relating to, arising out of, or
in connection with this Agreement, including any question regarding its
formation, existence, validity, enforceability, performance, interpretation,
breach, or termination, shall be resolved in accordance with the laws of the
State of New York without regard to its conflict of laws rules (other than
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). In the event that a dispute, claim or controversy relating to,
arising out of, or in connection with this Agreement is not the subject of a
claim for specific performance pursuant to Section 11.5 or subject to
arbitration pursuant to Section 8.6 of this Agreement, such dispute, claim or
controversy shall be subject to the exclusive jurisdiction of the state or
federal courts sitting in New York and no others. The parties hereby consent to
the jurisdiction of the above-designated courts and to the service of process by
registered mail, return receipt requested, or by any other manner provided by
the laws of the State of New York.
     Section 11.8 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstances is held invalid or
unenforceable in any jurisdiction, the

67



--------------------------------------------------------------------------------



 



remainder hereof, and the application of such provision to such Person or
circumstances in any other jurisdiction, shall not be affected thereby, and to
this end the provisions of this Agreement shall be severable.
     Section 11.9 Absence of Third Party Beneficiary Rights. No provision of
this Agreement is intended, nor will be interpreted, to provide or to create any
third party beneficiary rights or any other rights of any kind in any client,
customer, Affiliate, stockholder, officer, director, employee or partner of any
party hereto or any other Person, other than the parties hereto, the Buyer
Indemnified Parties and the Stockholder Indemnified Parties.
     Section 11.10 Mutual Drafting. This Agreement is the mutual product of the
parties hereto, and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of each of the parties, and shall not be
construed for or against any party hereto.
     Section 11.11 Further Representations. Each party to this Agreement
acknowledges and represents that it has been represented by its own legal
counsel in connection with the transactions contemplated by this Agreement, with
the opportunity to seek advice as to its legal rights from such counsel. Each
party further represents that it is being independently advised as to the tax
consequences of the transactions contemplated by this Agreement and is not
relying on any representation or statements made by any other party as to such
tax consequences.
     Section 11.12 Amendment; Waiver. This Agreement may be amended by the
parties hereto at any time by execution of an instrument in writing signed on
behalf of each of the parties hereto. Any extension or waiver by any party of
any provision hereto shall be valid only if set forth in an instrument in
writing signed on behalf of such party.
     Section 11.13 Definition of Affiliate. For purposes of this Agreement, the
term “Affiliate” means, with respect to any Person, (i) any Person that,
directly or indirectly through one or more entities, controls or is controlled
by, or is under common control with, such Person, or (ii) any director, officer,
partner, member or trustee of such Person or (iii) any Person who is an officer,
director, partner, member or trustee of any Person described in clauses (i) or
(ii) of this sentence. As used herein, “controls,” “control” and “controlled”
means the possession, direct or indirect, of the power to direct the management
and policies of a Person, whether through the ownership of 50% or more of the
voting interests of such Person, through Contract or otherwise.
     Section 11.14 Usage. The defined terms herein shall apply equally to both
the singular and plural forms of the terms defined. Unless otherwise indicated
to the contrary herein by the context or use thereof the words, “herein,”
“hereto,” “hereof” and words of similar import refer to this Agreement as a
whole and not to any particular Section or paragraph hereof. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. All references herein to “Articles”, “Sections” and
“Exhibits” shall be deemed to be references to Articles and Sections of and
Exhibits to, this Agreement unless the context shall otherwise require. All
Exhibits attached hereto shall be deemed incorporated herein as if set forth in
full herein and, unless otherwise defined therein, all terms used in any Exhibit
shall have the meaning ascribed to such term in this Agreement. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” Unless otherwise

68



--------------------------------------------------------------------------------



 



expressly provided herein, any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Unless otherwise expressly provided, wherever the consent
of any Person is required or permitted herein, such consent may be withheld in
such Person’s sole discretion.
[SIGNATURE PAGES TO FOLLOW]

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of
Merger as of the day and year first written above.

              WEBMD HEALTH CORP.
 
       
 
  By:        /s/ Douglas W. Wamsley
 
       
 
  Name:   Douglas W. Wamsley
 
  Title:   Executive Vice President
 
            ME OMAHA, INC.
 
       
 
  By:        /s/ David Schlanger
 
       
 
  Name:
Title:   David Schlanger
President
 
            EMEDICINE.COM, INC.
 
       
 
  By:        /s/ Jonathan Adler
 
       
 
  Name:   Jonathan Adler
 
  Title:   President
 
            STOCKHOLDERS’
REPRESENTATIVE
 
       
 
      /s/ Lilian Shakelford Murray           Lilian Shackelford Murray